       6:13-cv-02428-TMC         Date Filed 07/10/20   Entry Number 201       Page 1 of 85




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

    United States of America, ex rel. Charles R.             C/A No.: 6:13-02428-TMC
    Shepherd, Danny V. Rude, Robert Scott
    Dillard, and Rickey Mackey,

                      Plaintiff-Relators,
                                                           AMENDED ANSWER OF
           vs.                                              DEFENDANTS FLUOR
                                                         CORPORATION AND FLUOR
    Fluor Corporation, Inc, and Fluor                   INTERCONTINENTAL, INC. TO
    Intercontinental, Inc.,                            SECOND AMENDED COMPLAINT

                      Defendants.


          Defendants Fluor Corporation and Fluor Intercontinental, Inc. (collectively, “Fluor”)1

respectfully submit this Amended Answer to the Second Amended Complaint (“SAC”) of Relators

Charles R. Shepherd (“Relator Shepherd”), Danny V. Rude (“Relator Rude”), Robert Scott Dillard

(“Relator Dillard”), and Rickey Mackey (“Relator Mackey”) (collectively, “Relators”) [Dkt. 121].

          Fluor denies all allegations of the SAC except as specifically admitted, modified, or

explained in this Answer, and demands strict proof of all allegations in the SAC which are not

admitted in this Answer. Headings in the SAC are not factual allegations and require no response.

To the extent a response is required, they are all denied. Further, many of the SAC’s allegations

appear to be based on a review of documents in Relators’ possession. With respect to those

allegations, Fluor will defer to those documents for their content and deny any characterizations




1
       Only Fluor Intercontinental, Inc. is a party to the Logistics Civil Augmentation Program
IV contract and task orders issued thereunder (collectively, “the LOGCAP IV contract”). Fluor
Corporation is not a party to the LOGCAP IV contract and therefore is improperly named as a
defendant. For convenience only, this Answer refers to the defendant entities collectively as
“Fluor.”
                                                1
    6:13-cv-02428-TMC          Date Filed 07/10/20        Entry Number 201      Page 2 of 85




or conclusions that are not consistent with the language of the document or documents. Fluor

answers the numbered paragraphs set forth in the SAC as follows:

       1.      In response to Paragraph 1 of the SAC, Fluor states that no response is required.

To the extent a response is required, Fluor denies that Relators are entitled to any relief in any

amount or nature whatsoever.

       2.      In response to Paragraph 2 of the SAC, Fluor admits only that Relators were

employed by Fluor and performed work in Afghanistan under Fluor’s LOGCAP IV contract. Fluor

lacks information or knowledge sufficient to form a belief as to the truth of the allegations

regarding Relators’ former military service and therefore denies same. All remaining allegations

in this paragraph not specifically admitted are denied.

       3.      In response to Paragraph 3 of the SAC, Fluor admits that LOGCAP IV is a program

of the United States Army to hire civilian contractors to provide in-theater logistical support to

military personnel in wartime and other operations in the Middle East and elsewhere. Fluor further

admits that it supports military personnel deployment and operations by providing civilian

personnel to provide “Base Life Support” services such as laundry, food service, sanitation,

facilities management, morale welfare and recreation, information management, transportation,

engineering and construction services, and power generation and distribution. Fluor states that it

lacks knowledge or information sufficient to form a belief as to the truth of the allegation in this

paragraph regarding the total number of individuals to have worked overseas under LOGCAP IV,

the award of which was split between Fluor and other contractors, and Fluor therefore denies that

allegation.

       4.      In response to Paragraph 4 of the SAC, Fluor admits only that LOGCAP IV was

competitively bid and awarded, in part, to Fluor, and that certain services for which Fluor was

                                                 2
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201        Page 3 of 85




responsible under LOGCAP IV were transitioned from the previous contractor. Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

this paragraph and therefore denies same.

       5.      In response to Paragraph 5 of the SAC, Fluor denies the allegations in this

paragraph.

       6.      In response to Paragraph 6 of the SAC, Fluor states that this paragraph reflects a

legal conclusion to which no response is required. To the extent a response is required, Fluor

denies the allegation in this paragraph.

       7.      In response to Paragraph 7 of the SAC, Fluor states that it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations pertaining to specific

conversations between Relators and unidentified Fluor personnel and therefore denies same. All

remaining allegations in this paragraph not specifically admitted are denied.

       8.      In response to Paragraph 8 of the SAC, Fluor states that it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       9.      In response to Paragraph 9 of the SAC, Fluor states that it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       10.     In response to Paragraph 10 of the SAC, Fluor admits that Relator Shepherd began

working for Fluor in 2009 in the role of Senior Logistics Manager. Fluor further admits that

Relator Shepherd subsequently served in the position of Country Maximo Manager, and in that

position he was responsible for managing Maximo. Fluor further admits that Relator Shepherd’s

employment with Fluor was terminated in or around July 2015. Fluor states that it lacks knowledge

                                                 3
    6:13-cv-02428-TMC          Date Filed 07/10/20        Entry Number 201      Page 4 of 85




or information sufficient to form a belief as to the truth of the allegations in this paragraph

regarding Relator Shepherd’s work for KBR and therefore denies same. All remaining allegations

in this paragraph not specifically admitted are denied.

       11.     In response to Paragraph 11 of the SAC, Fluor states that it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       12.     In response to Paragraph 12 of the SAC, Fluor admits that Relator Rude worked for

Fluor as the Operations and Maintenance Manager, Transition Manager, and Deputy Country

Maximo Manager. Fluor further admits that Relator Rude ceased to be employed by Fluor in or

around July 2014. Fluor states that it lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph regarding Relator Rude’s work for KBR. All

remaining allegations in this paragraph not specifically admitted are denied.

       13.     In response to Paragraph 13 of the SAC, Fluor admits only that Relator Dillard was

employed by Fluor from 2010 to 2016, that Relator Dillard was hired by Fluor in January 2010 as

a Project Specialist I (Tier I – GG18), that Fluor deployed Relator Dillard in March 2010 as an

Operations and Maintenance Manager, and that from 2012 to 2016, Relator Dillard served in

Fluor’s Materials Management Group. Fluor states that it lacks knowledge or information

sufficient to forth a belief as to the truth of the allegations in this paragraph regarding Relator

Dillard’s background and therefore denies same. All remaining allegations in this paragraph not

specifically admitted are denied.

       14.     In response to Paragraph 14 of the SAC, Fluor admits only that Relator Mackey

began working for Fluor in May of 2009 in Afghanistan. Fluor states that it lacks knowledge or




                                                 4
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 5 of 85




information sufficient to form a belief as to the truth of the remaining allegations in this paragraph

and therefore denies same.

       15.     In response to Paragraph 15 of the SAC, Fluor denies the allegations in this

paragraph. Fluor further states that “Fluor Corporation, Inc.” does not exist. Fluor Corporation is

the parent company of Fluor Enterprises, Inc., of which Fluor Intercontinental, Inc. – the party to

the LOGCAP IV contract – is a wholly owned subsidiary.

       16.     In response to Paragraph 16 of the SAC, Fluor admits that under LOGCAP IV,

Fluor provides engineering, procurement, construction, and maintenance services to the U.S. Army

in Afghanistan. Fluor further admits that at one point, it provided these services to 70 Forward

Operating Bases (“FOBs”) in Northern Afghanistan and that Fluor has billed more than $10 billion

on the LOGCAP IV contract. Fluor denies the remaining allegations in this paragraph.

       17.     In response to Paragraph 17 of the SAC, Fluor denies the allegations in this

paragraph.    Fluor further states that “Fluor Corporation, Inc.” does not exist.               Fluor

Intercontinental, Inc. is a wholly owned subsidiary of Fluor Enterprises, Inc., which, in turn, is a

wholly owned subsidiary of Fluor Corporation. Fluor Intercontinental, Inc. is a corporation

organized under the laws of the state of California and has its principal place of business in

Greenville, South Carolina.

       18.     In response to Paragraph 18 of the SAC, Fluor states that the allegation in this

paragraph is a legal conclusion to which no response is required. To the extent a response is

required, as discussed more fully in briefing on Fluor’s Motion to Partially Dismiss Second

Amended Complaint [Dkt. 126], Fluor denies that this Court has jurisdiction over this action, in

part, based on the False Claims Act “first-to-file bar,” 31 U.S.C. § 3730(b)(5).




                                                  5
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201            Page 6 of 85




       19.     In response to Paragraph 19 of the SAC, Fluor states that the allegations in this

paragraph are legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

       20.     In response to Paragraph 20 of the SAC, Fluor admits only that Relators all worked

for Fluor. All remaining allegations in this paragraph not specifically admitted are denied.

       21.     In response to Paragraph 21 of the SAC, Fluor states that the allegation in this

paragraph constitutes a legal conclusion to which no response is required. To the extent a response

is required, Fluor admits that venue is proper in the District of South Carolina.

       22.     In response to Paragraph 22 of the SAC, Fluor states that it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       23.     In response to Paragraph 23 of the SAC, Fluor states that this paragraph appears to

refer to the definition of “Base Life Support” from an unidentified Army document. Because this

paragraph refers to a document and does not identify the source document, Fluor lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       24.     In response to Paragraph 24 of the SAC, Fluor denies that it exploited any situation

to its own benefit and to the detriment of the United States. Fluor further states that it lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

this paragraph and therefore denies same.

       25.     In response to Paragraph 25 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

                                                 6
    6:13-cv-02428-TMC           Date Filed 07/10/20       Entry Number 201         Page 7 of 85




        26.     In response to Paragraph 26 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        27.     In response to Paragraph 27 of the SAC, Fluor admits only that the Department of

the Army announced that logistics work in Afghanistan and Iraq would be re-bid in a competition

for a contract to be known as LOGCAP IV. Fluor states that it lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and therefore

denies same.

        28.     In response to Paragraph 28 of the SAC, Fluor admits that the Department of the

Army announced that logistics work in Afghanistan and Iraq would be re-bid in a new competition

for a contract to be known as LOGCAP IV. Fluor denies the allegation that this announcement

was made in 2008.

        29.     In response to Paragraph 29 of the SAC, Fluor admits that in July 2009, under

Contract Number W52P1J-07-D-0008 (the base LOGCAP IV contract awarded to Fluor), Fluor

was awarded Task Order 0005, which included the provision of Base Life Support in Northern

Afghanistan. Further responding, Fluor states that the Task Order 0005 Performance Work

Statement (“PWS”) provides that “the Contractor and the Government expect that the quantities,

types, and locations of the services to be required within [Northern Afghanistan] will change over

the Period of Performance.” Fluor admits that at the time Task Order 0005 was awarded, Fluor

was to support 74 bases. Fluor further admits that, as awarded, Task Order 0005 consisted of one

base year and four option years. Fluor further admits that in July 2009, Fluor issued a press release

regarding LOGCAP IV Task Order 0005, which stated, among other things, that the total value of

the task order would be potentially more than $7 billion over five years. Fluor states that it lacks

                                                   7
    6:13-cv-02428-TMC          Date Filed 07/10/20        Entry Number 201       Page 8 of 85




knowledge or information sufficient to form a belief as to the truth of allegations regarding work

awarded to or taken from other companies and therefore denies same. All remaining allegations

in this paragraph not specifically admitted are denied.

       30.     In response to Paragraph 30 of the SAC, Fluor admits only that Army Sustainment

Command, Rock Island is the contracting agency for the LOGCAP IV contract and that the

Procuring Contracting Officer delegated authority to the Defense Contract Management Agency

to perform contract administration functions on individual task orders. Fluor further states that the

remaining allegations in this paragraph constitute legal conclusions regarding the roles and

relationships of various government entities and personnel to which no response is required. To

the extent a response is required, Fluor states that it lacks knowledge or information sufficient to

form a belief as to the truth of the allegations and therefore denies same.

       31.     In response to Paragraph 31 of the SAC, Fluor admits the allegations in this

paragraph.

       32.     In response to Paragraph 32 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       33.     In response to Paragraph 33 of the SAC, Fluor states that this paragraph appears to

refer to unidentified written statements issued by the United States Department of Defense Office

of General Counsel. Because this paragraph appears to refer to a document and does not identify

the source document, Fluor lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph and therefore denies same. Further responding, Fluor

states that the substantive views allegedly expressed by the Department of Defense Office of




                                                 8
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201        Page 9 of 85




General Counsel reflect legal conclusions to which no response is required. To the extent a

response is required, the allegations are denied.

       34.     In response to Paragraph 34 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       35.     In response to Paragraph 35 of the SAC, Fluor admits that certain Relators were at

times in management positions at Fluor. Fluor lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in this paragraph regarding what Relators were asked to

do and therefore denies same. Fluor denies the remaining allegations in this paragraph.

       36.     In response to Paragraph 36 of the SAC, Fluor denies the allegations in this

paragraph.

       37.     In response to Paragraph 37 of the SAC, Fluor states that this paragraph refers to

an unidentified Fluor proposal, of which there were several under LOGCAP IV. Without greater

specificity, Fluor lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph and therefore denies same.

       38.     In response to Paragraph 38 of the SAC, Fluor denies that the LOGCAP IV base

contract is a cost-plus-award-fee contract. LOGCAP IV is an IDIQ contract, under which work

was performed pursuant to individually-issued task orders, which could be, among other things

cost-plus-award-fee task orders. The allegation in this paragraph as to what a cost-plus-award-fee

contract “means” constitutes a legal conclusion to which no response is required. To the extent a

response is required, Fluor denies the allegations. Fluor further specifically denies the allegation

in this paragraph that “all” costs Fluor incurred in performing work under LOGCAP IV were




                                                    9
    6:13-cv-02428-TMC            Date Filed 07/10/20    Entry Number 201       Page 10 of 85




passed on to the government. Any remaining allegations in this paragraph not specifically

admitted are denied.

       39.     In response to Paragraph 39 of the SAC, Fluor admits only that under Task Order

0005, the government paid Fluor for the costs the government determined were allowable, plus a

base fee of one percent, which is determined based on the negotiated estimated costs. Fluor denies

the remaining allegations in this paragraph.

       40.     In response to Paragraph 40 of the SAC, Fluor admits that LOGCAP IV provides

for performance-based award fees to be awarded bi-annually by the U.S. Army Award Fee

Determining Official (“AFDO”) following an evaluation by the Award Fee Evaluation Board

(“AFEB”) for Task Order 0005. The allegations in this paragraph as to the government’s

obligations to provide award fees are legal conclusions to which no response is required. To the

extent a response is required, Fluor denies the allegations.

       41.     In response to Paragraph 41 of the SAC, Fluor admits that Task Order 0005

provided for the award fee to be paid out of the Award Fee Pool. Fluor denies the remaining

allegations in this paragraph.

       42.     In response to Paragraph 42 of the SAC, Fluor admits that for each six-month

period, Fluor submitted to the AFEB a written “self-assessment” and briefing regarding its

performance under Task Order 0005. Fluor further admits that it was eligible to receive ratings of

“Excellent,” “Very Good,” “Good,” or “Average,” each of which corresponded to a numerical

range. Fluor further admits that it was required to receive a “Good” evaluation with a score of

greater than 70 out of 100 to receive an award fee. Fluor lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph, including what the

AFEB relied on, and Fluor therefore denies same.

                                                 10
    6:13-cv-02428-TMC         Date Filed 07/10/20     Entry Number 201        Page 11 of 85




       43.     In response to Paragraph 43 of the SAC, Fluor denies the allegations in this

paragraph.

       44.     In response to Paragraph 44 of the SAC, Fluor admits that through Modification

60, Task Order 0005 was converted from a cost-plus-award-fee task order to a cost-plus-fixed-fee

task order, retroactive to the beginning of Option Year 2, July 1, 2012. Fluor further admits that

the fixed fee replaced both the base fee and award fee set out in Task Order 0005. Fluor denies

the remaining allegations in this paragraph.

       45.     In response to Paragraph 45 of the SAC, Fluor denies the allegations in this

paragraph.

       46.     In response to Paragraph 46 of the SAC, Fluor denies the allegations in this

paragraph.

       47.     In response to Paragraph 47 of the SAC, Fluor denies the allegations in this

paragraph.

       48.     In response to Paragraph 48 of the SAC, Fluor denies the allegations in this

paragraph.

       49.     In response to Paragraph 49 of the SAC, Fluor admits that Contract Modification

BM signed March 16, 2017 states the total definitized costs Fluor submitted for reimbursement

and that the government approved and paid as of March 16, 2017 listed in the chart in this

paragraph. The remaining allegations in this paragraph are denied.

       50.     In response to Paragraph 50 of the SAC, Fluor admits the allegations in this

paragraph.

       51.     In response to Paragraph 51 of the SAC, Fluor admits the allegations in this

paragraph.

                                               11
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 12 of 85




        52.     In response to Paragraph 52 of the SAC, Fluor admits that for the cost-plus-award-

fee period of Task Order 0005, the government reimbursed Fluor for more than $4.2 billion in

allowable costs. Fluor further admits that it received approximately $42 million in base fees and

$138.5 million in award fees during that period. Fluor admits that for the cost-plus-fixed-fee

period of Task Order 0005, the government reimbursed Fluor for more than $5 billion in allowable

costs as of Modification BM’s execution. Fluor further admits that the government paid Fluor

$272 million in fixed fees during that period as of Contract Modification BM’s execution. Fluor

further states it lacks knowledge or information sufficient to form a belief as to the bases for the

award fees paid to Fluor and therefore denies same. Any allegations in this paragraph not expressly

admitted are denied.

        53.     In response to Paragraph 53 of the SAC, Fluor admits that it had numerous

obligations and responsibilities under Task Order 0005 to support American military forces in the

war effort. Fluor further admits that among the functions it performed was feeding the troops,

conducting repairs of military facilities, and ensuring supplies of water, fuel, and power. Fluor

further states that it lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph regarding the impact on the military’s operational readiness and

therefore denies same.

        54.     In response to Paragraph 54 of the SAC, Fluor admits the allegations in this

paragraph.

        55.     In response to Paragraph 55 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations in this paragraph.




                                                  12
    6:13-cv-02428-TMC           Date Filed 07/10/20     Entry Number 201        Page 13 of 85




       56.     In response to Paragraph 56 of the SAC, Fluor admits the allegations in this

paragraph.

       57.     In response to Paragraph 57 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations in this paragraph.

       58.     In response to Paragraph 58 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations in this paragraph.

       59.     In response to Paragraph 59 of the SAC, admits the LOGCAP IV contract

incorporated FAR 52.245-1 and that this paragraph accurately sets out portions of that FAR clause.

Fluor denies that this clause is listed in Clause I-326 of the LOGCAP IV contract. Further, to the

extent this paragraph refers to allegations in paragraph 58, Fluor incorporates its response thereto.

       60.     In response to Paragraph 60 of the SAC, Fluor admits that the LOGCAP IV contract

incorporates DFARS 252.242-7004 and that this paragraph accurately quotes a portion of that

DFARS clause. Fluor denies that the clause appears in Clause I-257 of the LOGCAP IV contract.

Further, the allegations in this paragraph regarding what DFARS 252.242-7004 “requires”

constitute legal conclusions to which no response is required. To the extent a response is required,

Fluor denies the allegations.

       61.     In response to Paragraph 61 of the SAC, Fluor admits that this paragraph accurately

quotes a portion of 48 C.F.R. § 52.232-16(c). The remaining allegation in this paragraph

constitutes a legal conclusion to which no response is required. To the extent a response is

required, Fluor denies the allegation.




                                                 13
    6:13-cv-02428-TMC          Date Filed 07/10/20     Entry Number 201        Page 14 of 85




       62.     In response to Paragraph 62 of the SAC, Fluor states admits that the LOGCAP IV

contract incorporates DFARS 252.242-7004 and that this paragraph accurately quotes a portion of

that DFARS clause. Fluor denies that the clause appears in Clause I-257 of the LOGCAP IV

contract. Further, the allegation in this paragraph regarding what the LOGCAP IV contract

“permits” constitutes a legal conclusion to which no response is required. To the extent a response

is required, Fluor denies the allegation.

       63.     In response to Paragraph 63 of the SAC, Fluor admits that it developed written

policies and procedures called the Government Property Control System (“GPCS”) and Material

Management Plan (“MMP”) and that one or more versions of these documents were submitted to

the government for approval. Fluor further admits that these documents included policies and

procedures that Fluor would implement to receive, secure, and maintain government property and

materials. Fluor admits that the GPCS is a higher-level document and that the MMP implements

the policies and procedures in the GPCS at the project level, including with the Material

Department. Fluor further states that the allegations in this paragraph related to what is required

to comply with LOGCAP IV and the need for government approval of amendments or

modifications to the GPCS and MMP constitute legal conclusions to which no response is required.

To the extent a response is required, Fluor denies the allegations.

       64.     In response to Paragraph 64 of the SAC, Fluor admits the allegations in this

paragraph.

       65.     In response to Paragraph 65 of the SAC, Fluor admits the allegations in this

paragraph.

       66.     In response to Paragraph 66 of the SAC, Fluor denies the allegations in this

paragraph.

                                                14
    6:13-cv-02428-TMC            Date Filed 07/10/20   Entry Number 201        Page 15 of 85




       67.     In response to Paragraph 67 of the SAC, Fluor denies the allegations in this

paragraph.

       68.     In response to Paragraph 68 of the SAC, Fluor admits only that the quoted language

appears in the GPCS. Fluor denies the remaining allegations in this paragraph.

       69.     In response to Paragraph 69 of the SAC, Fluor admits that the MMP is a reference

and guide for policies and procedures set out in the GPCS concerning, among other things, LTDD

reports and inventories. Fluor denies the allegation in this paragraph to the extent it implies that

the MMP is limited to LTDD reports and inventories.

       70.     In response to Paragraph 70 of the SAC, Fluor states that the allegations in this

paragraph refer to an MMP, of which there were several versions during the time period relevant

to this case, and this paragraph does not specify the MMP to which it relates. Further responding,

not every version of the MMP contains Section 4.5.12.6.1, and Fluor therefore denies the

allegations in this paragraph.

       71.     In response to Paragraph 71 of the SAC, Fluor admits only that Section 4.6 of

Fluor’s MMPs is entitled “Government Property Administration” and contains the language

quoted in this paragraph.        The remaining allegations in this paragraph regarding Fluor’s

“obligations with regard to the maintenance and security of Government property” constitutes

legal conclusions to which no response is required. To the extent a response is required, Fluor

denies the allegations.

       72.     In response to Paragraph 72 of the SAC, Fluor admits the allegation in this

paragraph.

       73.     In response to Paragraph 73 of the SAC, Fluor states that this paragraph appears to

refer to and quote an unidentified Task Order Execution Plan (“TOEP”). Without greater

                                                15
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201        Page 16 of 85




specificity regarding the referenced document, Fluor lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in this paragraph, and Fluor therefore denies same.

       74.     In response to Paragraph 74 of the SAC, Fluor states that this paragraph refers to

an unidentified TOEP. Without greater specificity regarding the referenced document, Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and Fluor therefore denies same.

       75.     In response to Paragraph 75 of the SAC, Fluor states that this paragraph refers to

an unidentified TOEP. Without greater specificity regarding the referenced documents, Fluor

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and Fluor therefore denies same.

       76.     In response to Paragraph 76 of the SAC, Fluor admits only that it created a “Desk

Top Guide” concerning “Inventory Procedures.” All remaining allegations in this paragraph not

specifically admitted are denied.

       77.     In response to Paragraph 77 of the SAC, Fluor states that the allegations in this

paragraph as to what Fluor was “required” to do constitute legal conclusions to which no response

is required. To the extent a response is required, Fluor denies the allegations in this paragraph.

Further, Fluor states that the allegations in this paragraph refer to a MMP, of which there were

several versions during the time period relevant to this case, and this paragraph does not specify

the MMP to which it relates. Fluor thus lacks knowledge or information sufficient to form a belief

as to the truth of allegations in this paragraph, and therefore denies same.

       78.     In response to Paragraph 78 of the SAC, Fluor admits that the Fluor Desktop Guide

contains the quoted language.       Further responding, Fluor states that the allegations in this




                                                 16
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201         Page 17 of 85




paragraph as to what Fluor was “required” to do constitute legal conclusions to which no response

is required. To the extent a response is required, Fluor denies the allegations in this paragraph.

       79.     In response to Paragraph 79 of the SAC, Fluor admits that the reference to

“Maximo” in the Desktop Guide referenced in paragraph 78 is to Fluor’s IBM-developed property

management system called “Maximo,” which Fluor uses for inventory management.                    All

remaining allegations in this paragraph not specifically admitted are denied.

       80.     In response to Paragraph 80 of the SAC, Fluor states that the allegations in this

paragraph as to what the MMP “requires” constitute legal conclusions to which no response is

required. To the extent a response is required, Fluor denies the allegations in this paragraph.

Further responding, Fluor states that the allegations in this paragraph refer to a MMP, of which

there were several versions during the time period relevant to this case, and this paragraph does

not specify the MMP to which it relates. Further responding, not every version of the MMP

contains the quoted language in Section 4.6.6, and Fluor therefore denies the allegations in this

paragraph.

       81.     In response to Paragraph 81 of the SAC, Fluor admits that this paragraph accurately

quotes a portion of the FGG Materials/Inventory Procedures Desktop Guide.                 The term

“controlling plans” is vague and ambiguous, and thus Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations regarding the content of such

“controlling plans” and therefore denies same.

       82.     In response to Paragraph 82 of the SAC, Fluor admits that a “negative adjustment”

is an adjustment to the inventory records within Maximo that reflects a decline in the inventory

balance. Fluor further states that the allegation in this paragraph regarding what is “required”




                                                 17
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201         Page 18 of 85




constitutes a legal conclusion to which no response is required. To the extent a response is

required, Fluor denies the allegation.

       83.     In response to Paragraph 83 of the SAC, Fluor admits only that this paragraph

accurately quotes Sections 11.2.1.1 and 11.2.1.2 of the FGG Desktop Guide, Materials/Inventory

Procedures, Revision 2 – 12 Jan 11. Fluor further admits that administrative losses occur when

the discrepancy between physical inventory and electronic records can be accounted for due to a

technical or administrative error, and that examples of such errors may include typos or miscoded

units or unit of measurement mistakes. Fluor denies the remaining allegations in this paragraph.

       84.     In response to Paragraph 84 of the SAC, Fluor admits only that the LOGCAP IV

contract incorporates FAR 52.245-1 and that this paragraph accurately quotes a portion of that

FAR clause. Fluor denies that FAR 52.245-1 appears in Clause I-326 of the LOGCAP IV contract.

Fluor denies the remaining allegations in this paragraph.

       85.     In response to Paragraph 85 of the SAC, Fluor states that the allegations in this

paragraph refer to a MMP, of which there were several versions during the time period relevant to

this case, and this paragraph does not specify the MMP to which it relates. Further responding,

not every version of the MMP contains Section 4.5.12.6.2, and Fluor therefore denies the

allegations in this paragraph. Fluor further states that the allegation that inventory control was a

material obligation of LOGCAP IV constitutes a legal conclusion to which no response is required.

To the extent a response is required, Fluor denies the allegation.

       86.     In response to Paragraph 86 of the SAC, Fluor admits that LTDD reports in general

provide a variety of information, including a description of the loss, the cost of the loss, the reason

for the loss if known, and corrective actions. Fluor further states that to the extent this paragraph

refers to a specific LTDD report, it does not identify such report, and Fluor thus lacks knowledge

                                                  18
    6:13-cv-02428-TMC          Date Filed 07/10/20     Entry Number 201        Page 19 of 85




or information sufficient to form a belief as to the truth of the allegations and therefore denies

same.

        87.    In response to Paragraph 87 of the SAC, Fluor denies the allegations in this

paragraph.

        88.    In response to Paragraph 88 of the SAC, Fluor admits that LTDD reports are

submitted to the Government Property Administrator, who sits within DCMA. Fluor further states

that the allegations in this paragraph regarding DCMA determinations of financial responsibility

reflect conclusions of law to which no response is required. To the extent a response is required,

Fluor denies the allegations. Fluor further states that it lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in this paragraph regarding the information on

which DCMA relies in making decisions.

        89.    In response to Paragraph 89 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        90.    In response to Paragraph 90 of the SAC, Fluor states this the allegations in this

paragraph reflect conclusions of law to which no response is required. To the extent a response is

required, Fluor denies the allegations.

        91.    In response to Paragraph 91 of the SAC, Fluor admits the allegations in this

paragraph.

        92.    In response to Paragraph 92 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations.




                                                19
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 20 of 85




        93.     In response to Paragraph 93 of the SAC, Fluor denies the allegations in this

paragraph.

        94.     In response to Paragraph 94 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations in this paragraph. Fluor further states that it lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph regarding requirements imposed on KBR and therefore denies same.

        95.     In response to Paragraph 95 of the SAC, Fluor states that it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        96.     In response to Paragraph 96 of the SAC, Fluor denies the allegations in this

paragraph.

        97.     In response to Paragraph 97 of the SAC, Fluor states that the allegations in this

paragraph are legal conclusions to which no response is required. To the extent a response is

required, Fluor states that it lacks knowledge or information sufficient to form a belief as to the

allegations in this paragraph regarding KBR obtaining relief of responsibility and therefore denies

same. Fluor denies the allegation that Fluor submitted false certifications.

        98.     In response to Paragraph 98 of the SAC, Fluor admits that under Task Order 0005,

Fluor provided various operations, management, and support services to facilities located at 70

FOBs in Northern Afghanistan. Fluor further admits that before Fluor began to provide those

services, some or all of the services were provided by KBR under the LOGCAP III contract. Fluor

further states that it lacks information or knowledge sufficient to form a belief as to the truth of the

allegations in this paragraph related to services provided by KBR under the LOGCAP III contract

                                                  20
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201         Page 21 of 85




and therefore denies same. Fluor lacks knowledge or information sufficient to form a belief as to

the allegations in this paragraph regarding a document referred to as “a Transition Plan” and

therefore denies same. Fluor further responds that numerous planning documents were created

regarding the transition from KBR to Fluor and it is unclear to which document this paragraph

refers. All remaining allegations in this paragraph not specifically admitted are denied.

       99.     In response to Paragraph 99 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph regarding a

document referred to as “a Transition Plan” and therefore denies same. Fluor further responds that

numerous planning documents were created regarding the transition from KBR to Fluor and it is

unclear to which document this paragraph refers. Fluor further states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph related to

the government’s “intent” and therefore denies same. All remaining allegations in this paragraph

not specifically admitted are denied.

       100.    In response to Paragraph 100 of the SAC, Fluor states that the allegation in this

paragraph as to “requirements” of the LOGCAP IV contract constitutes a legal conclusion to which

no response is required. To the extent a response is required, Fluor denies the allegation. Fluor

further states that it lacks knowledge or information sufficient to form a belief as to the truth of

allegations in this paragraph regarding a document referred to as “a Transition Plan” and therefore

denies same. Fluor further responds that numerous planning documents were created regarding

the transition from KBR to Fluor and it is unclear to which document this paragraph refers. Fluor

further states that the LOGCAP IV contract states: “It is the intent of both the phase-in and phase-

out provisions to allow seamless transition between contracts and allow for the cooperative transfer

of task execution between contractors as needed.” Fluor denies this paragraph’s characterization

                                                  21
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201         Page 22 of 85




of this language as imposing a “require[ment]” on Fluor. Further, to the extent the allegations in

this paragraph refer to a contract other than LOGCAP IV, Fluor further states it lacks knowledge

or information sufficient to form a belief as to the truth of such allegations and therefore denies

same. All remaining allegations in this paragraph not specifically admitted are denied.

          101.   In response to Paragraph 101 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph regarding a

document referred to as “a Transition Plan” and therefore denies same. Fluor further responds that

numerous planning documents were created regarding the transition from KBR to Fluor and it is

unclear to which document this paragraph refers. Fluor further states that the allegations in this

paragraph regarding KBR’s obligations constitute conclusions of law to which no response is

required. To the extent a response is required, Fluor states that it lacks knowledge or information

sufficient to form a belief as to the truth of the allegations related to KBR’s obligations and

therefore denies same. All remaining allegations in this paragraph not specifically admitted are

denied.

          102.   In response to Paragraph 102 of the SAC, Fluor states that this paragraph appears

to be referring to the “Transition Plan” referenced in prior paragraphs. Fluor lacks knowledge or

information sufficient to form a belief as to the truth of allegations regarding a document referred

to as “a Transition Plan” and therefore denies same. Fluor further responds that numerous planning

documents were created regarding the transition from KBR to Fluor and it is unclear to which

document this paragraph refers. Fluor further states that the allegations in this paragraph regarding

KBR’s obligations constitute conclusions of law to which no response is required. To the extent

a response is required, Fluor states that it lacks knowledge or information sufficient to form a belief

as to the truth of the allegations related to KBR’s obligations and therefore denies same. Fluor

                                                  22
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201        Page 23 of 85




further states that the allegation that “any changes” to the Property List could only occur via

contract modification constitutes a conclusion of law to which no response is required. To the

extent a response is required, Fluor denies the allegation. Fluor further states that it lacks

knowledge or information sufficient to form a belief as to the truth of allegations in this paragraph

regarding the “critical nature” and intent of the Property Exhibit and therefore denies same. All

remaining allegations in this paragraph not specifically admitted are denied.

       103.    In response to Paragraph 103 of the SAC, Fluor states that the allegations in this

paragraph are legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations. Fluor further states that it lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph regarding KBR’s

obligations and therefore denies same.

       104.    In response to Paragraph 104 of the SAC, Fluor admits only that DA-3161 and DD-

1149 are forms used to transfer property and materials and were used to record joint inventories.

Fluor further admits that these documents were signed by a government representative. Fluor

states that it lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph and therefore denies same.

       105.    In response to Paragraph 105 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefor denies same.

       106.    In response to Paragraph 106 of the SAC, Fluor denies the allegations in this

paragraph.

       107.    In response to Paragraph 107 of the SAC, Fluor admits only that transition packets

were submitted for each forward operating base that was transferred, and that, in general, the

                                                 23
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 24 of 85




packets included a “flat file” and transfer documents. Fluor further states that the allegations in

this paragraph as what transition tasks were “required” and that Fluor was “responsible” for

property constitutes a legal conclusion to which no response is required. To the extent a response

is required, the allegation is denied. All remaining allegations in this paragraph are denied.

       108.    In response to Paragraph 108 of the SAC, states that it lacks information or

knowledge sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       109.    In response to Paragraph 109 of the SAC, Fluor denies the allegations in this

paragraph.

          a.   In response to Paragraph 109(a) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.

          b.   In response to Paragraph 109(b) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.

          c.   In response to Paragraph 109(c) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.

          d.   In response to Paragraph 109(d) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.




                                                 24
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 25 of 85




          e.   In response to Paragraph 109(e) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.

       110.    In response to Paragraph 110 of the SAC, Fluor denies the allegations in this

paragraph.

       111.    In response to Paragraph 111 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       112.    In response to Paragraph 112 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       113.    In response to Paragraph 113 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       114.    In response to Paragraph 114 of the SAC, Fluor states that no response is required.

To the extent a response is required, Fluor denies the allegations in this paragraph.

       115.    In response to Paragraph 115 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       116.    In response to Paragraph 116 of the SAC, Fluor admits only that it prepared an

internal assessment in or around April 2010 regarding property and materials management. Fluor

denies the remaining allegations in this paragraph.




                                                 25
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201         Page 26 of 85




       117.    In response to Paragraph 117 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       118.    In response to Paragraph 118 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       119.    In response to Paragraph 119 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       120.    In response to Paragraph 120 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       121.    In response to Paragraph 121 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph related to

KBR and therefore denies same. All remaining allegations in this paragraph are denied.

       122.    In response to Paragraph 122 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor states that it lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph and therefore denies same.

       123.    In response to Paragraph 123 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

a conversation between Relator Shepherd and an unidentified Fluor Information Technology

manager and therefore denies same. Fluor denies the remaining allegations in this paragraph.

                                                  26
    6:13-cv-02428-TMC          Date Filed 07/10/20     Entry Number 201        Page 27 of 85




       124.    In response to Paragraph 124 of the SAC, Fluor admits only that it hired some

former KBR employees to work on LOGCAP IV in Afghanistan. All remaining allegations in this

paragraph not specifically admitted are denied.

       125.    In response to Paragraph 125 of the SAC, Fluor states that the allegations in this

paragraph regarding Fluor’s supposed “obligat[ions]” constitute legal conclusions to which no

response is required. To the extent a response is required, Fluor denies the allegations. Fluor

admits that the language quoted in this paragraph appears in Section 05.02.02 of the TO 0005

PWS. Fluor denies the characterization of the PWS in this paragraph. Further, Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph regarding the “goal” of using joint technical inspections and payments paid to KBR and

therefore denies same. All allegations in this paragraph not specifically admitted are denied.

       126.    In response to Paragraph 126 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations.

       127.    In response to Paragraph 127 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       128.    In response to Paragraph 128 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       129.    In response to Paragraph 129 of the SAC, Fluor denies the allegations in this

paragraph.




                                                  27
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 28 of 85




        130.    In response to Paragraph 130 of the SAC, Fluor denies the allegations in this

paragraph.

        131.    In response to Paragraph 131 of the SAC, Fluor states that the allegation in this

paragraph constitutes a legal conclusion to which no response is required. To the extent a response

is required, Fluor denies the allegation in this paragraph.

        132.    In response to Paragraph 132 of the SAC, Fluor denies the allegations in this

paragraph.

        133.    In response to Paragraph 133 of the SAC, Fluor denies the allegations in this

paragraph.

        134.    In response to Paragraph 134 of the SAC, Fluor admits only that DCMA issued a

memorandum stating that FOB Ghazni had been successfully transitioned from KBR to Fluor as

of March 31, 2010. Further responding, Fluor states that it lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and therefore

denies same.

        135.    In response to Paragraph 135 of the SAC, Fluor denies the allegations in this

paragraph.

        136.    In response to Paragraph 136 of the SAC, states that the allegations in this

paragraph regarding what Fluor “had to” do reflect legal conclusions to which no response is

required. To the extent a response is required, Fluor denies the allegations. Fluor further

specifically denies the allegation that it billed the government for the cost of labor associated with

performing joint inventories and technical inspections that they did not perform.




                                                  28
    6:13-cv-02428-TMC           Date Filed 07/10/20      Entry Number 201         Page 29 of 85




          137.   In response to Paragraph 137 of the SAC, Fluor admits only that Fluor personnel

filled out timesheets. All remaining allegations in this paragraph not specifically admitted are

denied.

          138.   In response to Paragraph 138 of the SAC, Fluor denies the allegations in this

paragraph.

          139.   In response to Paragraph 139 of the SAC, Fluor denies the allegations in this

paragraph.

          140.   In response to Paragraph 140 of the SAC, Fluor denies the allegations in this

paragraph.

          141.   In response to Paragraph 141 of the SAC, Fluor admits that for the Transition

Period, Fluor was paid for approximately $755.5 million in definitized costs, plus approximately

$35 million in additional base and award fees. Fluor further admits that the majority of the

payments from the government to Fluor were reimbursements for labor costs and property and

material purchases. Fluor states that the term “vast majority” is vague and Fluor therefore lacks

knowledge or information sufficient to form a belief as to the truth of that allegation, and therefore

denies same. Fluor denies the remaining allegations in this paragraph.

          142.   In response to Paragraph 142 of the SAC, Fluor states that this allegation constitutes

a legal conclusion to which no response is required. To the extent a response is required, Fluor

denies the allegation.

          143.   In response to Paragraph 143 of the SAC, Fluor denies the allegations in this

paragraph.




                                                  29
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 30 of 85




       144.    In response to Paragraph 144 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       145.    In response to Paragraph 145 of the SAC, Fluor admits that Northern Afghanistan

was a war zone during the periods relevant to this case. Fluor further admits that local Afghanis

and third country nationals came on and off certain American military installations in Afghanistan.

Fluor states that it lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph and therefore denies same.

       146.    In response to Paragraph 146 of the SAC, Fluor states that lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       147.    In response to Paragraph 147 of the SAC, Fluor states that the allegation in this

paragraph regarding what Fluor was required to do constitutes a legal conclusion to which no

response is required. To the extent a response is required, Fluor states that it had a government-

approved property management system and otherwise denies the allegations in that sentence. All

remaining allegations in this paragraph not specifically admitted are denied.

       148.    In response to Paragraph 148 of the SAC, Fluor admits only that Maximo is an IBM

Enterprise Management System used by Fluor. Fluor further states that the allegations in this

paragraph regarding what “must” be accounted for in Maximo appears to state a legal conclusion

to which no response is required. To the extent a response is required, Fluor denies the allegations.

       149.    In response to Paragraph 149 of the SAC, Fluor denies the allegations in this

paragraph.




                                                 30
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201         Page 31 of 85




       150.    In response to Paragraph 150 of the SAC, Fluor denies the allegations in this

paragraph.

       151.    In response to Paragraph 151 of the SAC, Fluor denies the allegations in this

paragraph.

       152.    In response to Paragraph 152 of the SAC, Fluor denies the allegations in this

paragraph.

       153.    In response to Paragraph 153 of the SAC, Fluor denies the allegations in this

paragraph.

       154.    In response to Paragraph 154 of the SAC, Fluor denies the allegations in this

paragraph.

       155.    In response to Paragraph 155 of the SAC, Fluor states that no response is required.

To the extent a response is required, Fluor denies the allegations in this paragraph.

         a.    In response to Paragraph 155(a) of the SAC, Fluor admits only that in or around

January/February 2011, it issued an internal report regarding materials management under Task

Order 0005. Fluor denies the remaining allegations in this paragraph.

         b.    In response to Paragraph 155(b) of the SAC, Fluor states that this paragraph refers

to a “late 2012 management self-assessment report.” Without greater specificity regarding the

referenced document, Fluor lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in this paragraph and therefore denies same.

         c.    In response to Paragraph 155(c) of the SAC, Fluor admits only that a February 17,

2013 email from Jarrold Reeves states: “We are not executing 10% to standard. Sites are pencil

whipping the inventory, not reconciling the 10% in Maximo, and are not reflecting the reason for

the adjustment in Maximo. Here is the guidance that I expect you to be maintaining. . . . All RDC

                                                31
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 32 of 85




provide a copy of your JAN Inventory Adjustment Report to Shane Ramirez by COB on 18 JAN.

Shane, we will review and validate the remarks and if an LTDD has been initiated if required.”

This paragraph’s characterization of the email and all other allegations in this paragraph are denied.

            d.   In response to Paragraph 155(d) of the SAC, Fluor states that this paragraph refers

to a “January 2014 report.” Without greater specificity regarding the referenced document, Fluor

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph and therefore denies same.

       156.      In response to Paragraph 156 of the SAC, Fluor denies the allegations in this

paragraph.

       157.      In response to Paragraph 157 of the SAC, Fluor states that this paragraph refers to

a “January 2014 internal report.” Without greater specificity regarding the referenced document,

Fluor lacks knowledge or information sufficient to form a belief as to the truth of the allegations

in this paragraph and therefore denies same.

       158.      In response to Paragraph 158 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and

therefore denies same.

       159.      In response to Paragraph 159 of the SAC, Fluor denies the allegations in this

paragraph.

       a.        In response to Paragraph 159(a) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.




                                                 32
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201          Page 33 of 85




        b.     In response to Paragraph 159(b) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        c.     In response to Paragraph 159(c) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        d.     In response to Paragraph 159(d) of the SAC, it lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

        e.     In response to Paragraph 159(e) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        f.     In response to Paragraph 159(f) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        g.     In response to Paragraph 159(g) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        160.   In response to Paragraph 160 of the SAC, Fluor denies the allegation in this

paragraph that it was consistently failing to conduct even highly critical sensitive item inventories.

Further responding, Fluor states that it lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph and therefore denies same.




                                                 33
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201        Page 34 of 85




       161.    In response to Paragraph 161 of the SAC, Fluor denies the allegations in this

paragraph.

        a.     In response to Paragraph 161(a) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        b.     In response to Paragraph 161(b) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       162.    In response to Paragraph 162 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations regarding a meeting of Maximo

Materials Management staff on January 25, 2012 and therefore denies same. Fluor denies the

remaining allegations in this paragraph.

       163.    In response to Paragraph 163 of the SAC, Fluor states admits only that it issued an

internal audit report dated February 23, 2011 regarding procurement and related materials

management activities under Task Order 0005. Fluor further admits that the language quoted in

this paragraph appears in the audit report under the heading “Reportable Issues.” Fluor denies this

paragraph’s characterization of the audit report and otherwise denies the allegations in this

paragraph.    Further, Fluor specifically denies the allegations in this paragraph regarding “lax

controls and vulnerability to the theft of government property.”

       164.    In response to Paragraph 164 of the SAC, Fluor specifically denies the allegation

in this paragraph regarding a relationship between performance of 10% inventories and loss of

government property. Further responding, Fluor states that it lacks knowledge or information




                                                34
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201        Page 35 of 85




sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

        165.   In response to Paragraph 165 of the SAC, Fluor denies the allegations in this

paragraph.

        166.   In response to Paragraph 166 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph regarding

statements made in March 2011 by an unidentified Fluor Materials Management employee and

therefore denies same. Fluor denies the remaining allegations in this paragraph.

        167.   In response to Paragraph 167 of the SAC, Fluor denies the allegations in this

paragraph.

        168.   In response to Paragraph 168 of the SAC, Fluor states the allegations in this

paragraph regarding what Fluor was required to report constitute legal conclusions, to which no

response is required. To the extent a response is required, Fluor denies the allegations. Fluor

denies the remaining allegations in this paragraph.

        169.   In response to Paragraph 169 of the SAC, Fluor denies the allegations in this

paragraph.

        170.   In response to Paragraph 170 of the SAC, Fluor admits that Jeff Nix worked for

Fluor’s Compliance Department in Afghanistan from December 2012 to April 2014. Fluor further

admits that in 2013, Fluor’s Compliance Department performed a review of issues related to

inventory adjustments and loss, theft, damage, or destruction (LTDD) reporting, which was

documented in a report. According to the report, the purpose of the review was “to ensure the

adequacy of the Material Management Group process and procedures based on FGG Material

Management Plan Revision 4, dated September 12, 2011, Materials/Inventory Procedures

                                                 35
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201        Page 36 of 85




Revision 2 DTG-011 dated 12 Jan 2011 and USG regulatory requirements.” Fluor specifically

denies that it mismanaged inventory in Afghanistan. Fluor lacks knowledge or information

sufficient to form a belief as to the truth of allegations in this paragraph regarding Nix’s military

service and therefore denies same. All remaining allegations in this paragraph not specifically

admitted are denied.

       171.    In response to Paragraph 171 of the SAC, Fluor admits that the 2013 review

performed by Fluor’s Compliance Department grew out of an earlier review by Justin Jones. Fluor

further admits that Jones’ review examined a sample of 25 inventory adjustments. Fluor further

states that this paragraph appears to quote from a specific unidentified document discussing the

results of Jones’ review. Without greater specificity regarding the referenced document, Fluor

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and Fluor therefore denies same. All remaining allegations in this paragraph not

specifically admitted are denied.

       172.    In response to Paragraph 172 of the SAC, Fluor admits only that based on Jones’

report, Fluor’s Compliance Department conducted a follow-on review related to inventory

adjustments and LTDD reporting. All remaining allegations in this paragraph not specifically

admitted are denied.

       173.    In response to Paragraph 173 of the SAC, Fluor denies the allegations in this

paragraph characterizing the findings of the 2013 review performed by the Fluor Compliance

Department. Fluor further states that the allegation in this paragraph that Fluor violated “the

Contract,” federal regulations, and Fluor policies and procedures constitutes a conclusion of law

to which no response is required. To the extent a response is required, Fluor denies the allegation.

Fluor denies the remaining allegations in this paragraph.

                                                 36
    6:13-cv-02428-TMC          Date Filed 07/10/20    Entry Number 201       Page 37 of 85




       174.    In response to Paragraph 174 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       175.    In response to Paragraph 175 of the SAC, Fluor admits that this paragraph

accurately describes the sample universe according to the 2013 review performed by the Fluor

Compliance Department.

       176.    In response to Paragraph 176 of the SAC, Fluor denies the allegations in this

paragraph.

       177.    In response to Paragraph 177 of the SAC, Fluor admits that this paragraph

accurately describes the sampling methodology according to the 2013 review performed by the

Fluor Compliance Department.

       178.    In response to Paragraph 178 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       179.    In response to Paragraph 179 of the SAC, Fluor denies the allegations in this

paragraph.

       180.    In response to Paragraph 180 of the SAC, Fluor denies the allegations in this

paragraph.

       181.    In response to Paragraph 181 of the SAC, Fluor denies the allegations in this

paragraph.

       182.    In response to Paragraph 182 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations.

                                               37
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 38 of 85




       183.    In response to Paragraph 183 of the SAC, Fluor denies the allegations in this

paragraph.

       184.    In response to Paragraph 184 of the SAC, Fluor denies the allegations in this

paragraph.

       185.    In response to Paragraph 185 of the SAC, Fluor admits that David Payne worked

for Fluor from December 2011 through December 2016 in its Security department. Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph regarding what Payne allegedly discovered and therefore denies same. All remaining

allegations in this paragraph not specifically admitted are denied.

       186.    In response to Paragraph 186 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Payne allegedly discovered and therefore denies same. All remaining allegations in this

paragraph not specifically admitted are denied.

       187.    In response to Paragraph 187 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Payne allegedly discovered and therefore denies same. All remaining allegations in this

paragraph not specifically admitted are denied.

       188.    In response to Paragraph 188 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same. Fluor specifically denies that any “ruse” took place.

       189.    In response to Paragraph 189 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

                                                  38
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 39 of 85




        190.    In response to Paragraph 190 of the SAC, Fluor denies the allegations in this

paragraph.

        191.    In response to Paragraph 191 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        192.    In response to Paragraph 192 of the SAC, Fluor denies the allegations in this

paragraph.

        193.    In response to Paragraph 193 of the SAC, Fluor denies the allegations in this

paragraph.

        194.    In response to Paragraph 194 of the SAC, Fluor denies the allegation that its system

for managing inventory was fundamentally inadequate or that Fluor was reckless with respect to

its management of government property.           Fluor further states that it lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph

and therefore denies same.

        195.    In response to Paragraph 195 of the SAC, Fluor admits only that David Payne

worked as a Supervisor in Fluor’s Security Department. Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and therefore

denies same.

        196.    In response to Paragraph 196 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Payne allegedly learned and therefore denies same. All remaining allegations in this

paragraph are denied.




                                                  39
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 40 of 85




       197.    In response to Paragraph 197 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Payne allegedly found and therefore denies same. All remaining allegations in this paragraph

are denied.

       198.    In response to Paragraph 198 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.

       199.    In response to Paragraph 199 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.

       200.    In response to Paragraph 200 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph and therefore

denies same.

       201.    In response to Paragraph 201 of the SAC, Fluor admits only that Ernest Ridley was

a Materials Management Group manager, Reed Wilson was an MMG Specialist, and that in

approximately March 2013, Ridley and Wilson traveled to Afghanistan. Fluor lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph and therefore denies same.

       202.    In response to Paragraph 202 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.




                                                 40
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 41 of 85




       203.    In response to Paragraph 203 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       204.    In response to Paragraph 204 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       205.    In response to Paragraph 205 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       206.    In response to Paragraph 206 of the SAC, Fluor denies the allegations in this

paragraph.

       207.    In response to Paragraph 207 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Relators’ analysis allegedly found and therefore denies same. Fluor further denies the

remaining allegations in this paragraph.

       208.    In response to Paragraph 208 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Payne suspected and therefore denies same. Fluor further denies the remaining allegations

in this paragraph.

       209.    In response to Paragraph 209 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Payne suspected and therefore denies same. Fluor further denies the remaining allegations

in this paragraph.

                                                 41
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201        Page 42 of 85




       210.    In response to Paragraph 210 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same. Fluor specifically denies the allegation that Fluor’s conduct was fraudulent

and otherwise denies the remaining allegations in this paragraph.

       211.    In response to Paragraph 211 of the SAC, Fluor admits only that some Forward

Operating Bases closed, including during a drawdown of troops. Fluor further states that the

allegations in this paragraph regarding what Fluor was required to do constitute legal conclusions

to which no response is required. To the extent a response is required, Fluor denies the allegations.

       212.    In response to Paragraph 212 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       213.    In response to Paragraph 213 of the SAC, states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       214.    In response to Paragraph 214 of the SAC, states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       215.    In response to Paragraph 215 of the SAC, Fluor states that the allegation that Fluor’s

conduct was contrary to the proper management of government property required by the GPCS

and MMP constitute a conclusion of law to which no response is required. To the extent a response

is required, Fluor denies the allegation. Fluor denies the remaining allegations in this paragraph.

       216.    In response to Paragraph 216 of the SAC, Fluor admits that DCMA performed

Property Management System Analysis, or PMSA, audits, in which government personnel

                                                 42
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 43 of 85




conducted on-site visits. Fluor further admits that the government frequently provided advance

notice of PMSA audits, but Fluor lacks knowledge or information sufficient to form a belief as to

the truth of the allegation that Fluor had advance notice before the PMSA audits at each Forward

Operating Base and therefore denies same. Fluor lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph and therefore denies

same.

        217.   In response to Paragraph 217 of the SAC, Fluor admits only that PMSAs were

conducted at different sites in late 2010, the results of which were memorialized in written

documentation prepared by the government and provided to Fluor. Fluor further admits that the

government issued a letter of concern and that the language quoted in this paragraph appears in

that letter. Fluor denies this paragraph’s characterization of that letter and otherwise denies the

allegations in this paragraph regarding that letter. Fluor lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in this paragraph regarding a specific statement

by Tony Montalvo and therefore denies same.

        218.   In response to Paragraph 218 of the SAC, Fluor admits only that it had a Pre-PMSA

Audit Team. All remaining allegations in this paragraph not specifically admitted are denied.

        219.   In response to Paragraph 219 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

Relators’ independent analysis and therefore denies same.

        220.   In response to Paragraph 220 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.




                                                 43
    6:13-cv-02428-TMC            Date Filed 07/10/20    Entry Number 201         Page 44 of 85




       221.    In response to Paragraph 221 of the SAC, Fluor denies the allegations in this

paragraph.

       222.    In response to Paragraph 222 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations.

       223.    In response to Paragraph 223 of the SAC, Fluor admits that it submitted monthly

Inventory Summary Reports and End of Year Inventory Summary Reports to the Government

Property Administrator and DCMA. All remaining allegations in this paragraph not specifically

admitted are denied.

       224.    In response to Paragraph 224 of the SAC, Fluor admits that monthly Inventory

Summary Reports and End of Year Inventory Summary Reports provided information to the

government about inventory adjustment transactions.            Fluor specifically denies that the

submissions were false or contained material omissions. Further, Fluor lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

what Relators allege to have found and Fluor therefore denies same. Fluor denies the remaining

allegations in this paragraph.

       225.    In response to Paragraph 225 of the SAC, Fluor admits only that on approximately

October 30, 2012, Fluor submitted an End of Year Summary Report for fiscal year 2012 to DCMA

and the Government Property Administrator. Fluor denies the remaining allegations in this

paragraph.

       a.      In response to Paragraph 225(a) of the SAC, Fluor admits only that Relator Mackey

was Country Property Manager for Fluor on October 31, 2012. Fluor lacks knowledge or




                                                 44
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201         Page 45 of 85




information sufficient to form a belief as to the truth of the remaining allegations in this paragraph,

and therefore denies same.

       b.      In response to Paragraph 225(b) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       c.      In response to Paragraph 225(c) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       d.      In response to Paragraph 225(d) of the SAC, Fluor admits only that in August 2012,

a Level II CAR was issued to Fluor regarding inventory management at FOB Fenty. Fluor further

states that it lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in this paragraph regarding investigations conducted by David Payne or findings by

Daniel Tistikj and therefore denies same. All remaining allegations in this paragraph are denied.

       226.    In response to Paragraph 226 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       227.    In response to Paragraph 227 of the SAC, Fluor denies the allegations in this

paragraph.

       228.    In response to Paragraph 228 of the SAC, Fluor specifically denies the allegation

of false LTDD reporting. Fluor lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in this paragraph and therefore denies same.




                                                  45
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201        Page 46 of 85




       229.    In response to Paragraph 229 of the SAC, Fluor specifically denies the allegation

of false LTDD reporting. Fluor lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations in this paragraph and therefore denies same.

       230.    In response to Paragraph 230 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       231.    In response to Paragraph 231 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same. Fluor specifically denies the allegation that Fluor leadership ignored

systemic problems.

       232.    In response to Paragraph 232 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       233.    In response to Paragraph 233 of the SAC, Fluor denies the allegations in this

paragraph.

       234.    In response to Paragraph 234 of the SAC, Fluor denies the allegations in this

paragraph.

       235.    In response to Paragraph 235 of the SAC, Fluor denies the allegations in this

paragraph.

       236.    In response to Paragraph 236 of the SAC, Fluor admits only that Fluor personnel

billed time to charge codes. Fluor denies the remaining allegations in this paragraph.

       237.    In response to Paragraph 237 of the SAC, Fluor denies the allegations in this

paragraph.

                                                46
    6:13-cv-02428-TMC            Date Filed 07/10/20    Entry Number 201         Page 47 of 85




       238.    In response to Paragraph 238 of the SAC, Fluor denies the allegations in this

paragraph regarding a “Materials Management BOE.”Fluor further states that it lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this paragraph

regarding Relators’ knowledge and therefore denies same. Fluor further denies the remaining

allegations in this paragraph.

       239.    In response to Paragraph 239 of the SAC, Fluor denies the allegations in this

paragraph.

       a.      In response to Paragraph 239(a) of the SAC, Fluor specifically denies the allegation

of improper billing for labor. Fluor further states that it lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in this paragraph and therefore denies same.

       b.      In response to Paragraph 239(b) of the SAC, Fluor specifically denies the allegation

of improper billing for labor. Fluor further states that it lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in this paragraph and therefore denies same.

       240.    In response to Paragraph 240 of the SAC, Fluor denies the allegations in this

paragraph.

       241.    In response to Paragraph 241 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations in this paragraph.

       242.    In response to Paragraph 242 of the SAC, Fluor denies the allegations in this

paragraph.

       243.    In response to Paragraph 243 of the SAC, Fluor denies the allegations in this

paragraph.




                                                 47
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 48 of 85




       244.    In response to Paragraph 244 of the SAC, Fluor denies the allegations in this

paragraph.

       245.    In response to Paragraph 245 of the SAC, Fluor denies the allegations in this

paragraph.

       246.    In response to Paragraph 246 of the SAC, Fluor admits that LOGCAP IV contract

contains the quoted language. Fluor denies the remaining allegations in this paragraph.

       247.    In response to Paragraph 247 of the SAC, Fluor admits only that the LOGCAP IV

contract contains the cited language. Fluor lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and therefore denies same.

       248.    In response to Paragraph 248 of the SAC, Fluor admits only that the LOGCAP IV

contract contains the cited language. Fluor lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and therefore denies same.

       249.    In response to Paragraph 249 of the SAC, Fluor admits that Section H.36(e) of the

LOGCAP IV contract provides that “[t]he AFEB recommends an award fee to the AFDO after

each board review” and that the AFDO determines the award fee. Fluor lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

the “bas[is]” for the AFEB’s recommendation, and therefore denies same.

       250.    In response to Paragraph 250 of the SAC, Fluor admits that during the cost-plus-

award-fee period of Task Order 0005, the LOGCAP IV contract and Task Order 0005 provided

that the award fee would be paid out of the Award Fee Pool. Fluor denies the remaining allegations

in this paragraph.




                                                 48
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 49 of 85




       251.    In response to Paragraph 251 of the SAC, Fluor admits that the quoted language

appears in the LOGCAP IV contract. Fluor lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in this paragraph, and therefore denies same.

       252.    In response to Paragraph 252 of the SAC, Fluor admits that Task Order 0005 states

that “contractors should not receive award fee (above the base fee) for simply meeting contract

requirements” and “the contractor begins each evaluation period with 0% of the available award

fee and works up to the evaluated fee for each evaluation period.” Fluor lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph

and therefore denies same.

       253.    In response to Paragraph 253 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       254.    In response to Paragraph 254 of the SAC, Fluor admits only that this paragraph

accurately quotes Task Order 0005. The remaining allegations in this paragraph constitute legal

conclusions to which no response is required. To the extent a response is required, the allegations

are denied.

       255.    In response to Paragraph 255 of the SAC, Fluor admits only that semi-annual

Award Fee Evaluation Boards were held. Fluor lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in this paragraph and therefore denies same.

       256.    In response to Paragraph 256 of the SAC, Fluor admits that it submitted a written

Award Fee Self-Assessment to the contracting officer and a separate presentation to the Award

Fee Evaluation Board. Fluor further admits that these documents included representations about




                                                 49
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201        Page 50 of 85




Fluor’s performance under Task Order 0005. Fluor denies the remaining allegations in this

paragraph.

        257.   In response to Paragraph 257 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

        258.   In response to Paragraph 258 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

        259.   In response to Paragraph 259 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

        260.   In response to Paragraph 260 of the SAC, Fluor admits only that the LOGCAP IV

base contract sets out a fee structure that includes an IDIQ Basic Contract Award Fee and a Task

Order Award Fee. Further responding, Fluor admits that the LOGCAP IV base contract states that

the IDIQ Basic Contract Award Fee “will be based on contractor performance at the corporate

level on an annual basis and will take into consideration overall corporate performance for each

evaluation.”   The LOGCAP IV base contract further states that Task Order Award Fee

determinations “will be made at the Task Order level on at least a semi-annual basis and will take

into consideration overall task order performance for each evaluation period in accordance with

the criteria and weights established for that task order.”          Fluor denies this paragraph’s

characterizations of the award fee criteria and otherwise denies the remaining allegations in this

paragraph.




                                                 50
    6:13-cv-02428-TMC            Date Filed 07/10/20     Entry Number 201         Page 51 of 85




       261.    In response to Paragraph 261 of the SAC, Fluor admits that the LOGCAP IV

contract provided for the following percentages of the IDIQ award fee. Fluor lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph,

and therefore denies same.

       262.    In response to Paragraph 262 of the SAC, Fluor admits that award fees are not

available under the LOGCAP IV contract if the contractor receives an “Average” performance

rating. Fluor denies that this paragraph accurately quotes the award fee criteria and otherwise

denies the allegations in this paragraph.

       263.    In response to Paragraph 263 of the SAC, Fluor admits that the LOGCAP IV

contract provided for the following percentages of the Task Order award fee. Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

this paragraph, and therefore denies same.

       264.    In response to Paragraph 264 of the SAC, Fluor admits only that this paragraph

describes generally the factors identified as relevant to each category. Fluor denies the remaining

allegations in this paragraph.

       265.    In response to Paragraph 265 of the SAC, admits only that the quoted language

appears in the Award Fee Plan for LOGCAP Performance. Fluor denies the remaining allegations

in this paragraph.

       266.    In response to Paragraph 266 of the SAC, Fluor states that the allegations in this

paragraph regarding what was “necessary” to receive a certain score or a certain award fee

constitutes legal conclusions to which no response is required. To the extent a response is required,

Fluor denies the allegations. Fluor also denies the remaining allegations in this paragraph.




                                                  51
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201         Page 52 of 85




       267.    In response to Paragraph 267 of the SAC, Fluor admits only that an award fee

scoring system of 0 to 100 existed, where specific scores were associated with particular ratings.

Fluor denies the remaining allegations in this paragraph.

       268.    In response to Paragraph 268 of the SAC, Fluor admits only that under LOGCAP

IV, Fluor was entitled to receive an award fee only if it received a performance score above 70.

The remaining allegations in this paragraph constitute legal conclusions to which no response is

required. To the extent a response is required, Fluor denies the allegations.

       269.    In response to Paragraph 269 of the SAC, Fluor denies the allegations in this

paragraph.

       270.    In response to Paragraph 270 of the SAC, Fluor denies the allegations in this

paragraph.

       271.    In response to Paragraph 271 of the SAC, Fluor denies the allegations in this

paragraph.

       272.    In response to Paragraph 272 of the SAC, Fluor denies the allegations in this

paragraph.

       273.    In response to Paragraph 273 of the SAC, Fluor states that this paragraph appears

to refer to unspecified representations by Fluor to AFEBs. Without greater specificity, Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph and therefore denies same. Fluor denies the remaining allegations in this paragraph.

       274.    In response to Paragraph 274 of the SAC, Fluor denies the allegations in this

paragraph.

       275.    In response to Paragraph 275 of the SAC, Fluor denies the allegations in this

paragraph.

                                                52
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201        Page 53 of 85




       276.    In response to Paragraph 276 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to what Jeff Nix purports to have discovered and therefore

denies those allegations. Fluor specifically denies that is misrepresented the number of LTDD

events that had occurred in submissions to the AFEB.

       277.    In response to Paragraph 277 of the SAC, Fluor denies the allegations in this

paragraph.

       278.    In response to Paragraph 278 of the SAC, Fluor denies the allegations in this

paragraph.

       279.    In response to Paragraph 279 of the SAC, Fluor admits that its LTDD database

contained LTDD reports, but states that it lacks knowledge or information sufficient to form a

belief as to the truth of the allegation that the LTDD database consisted of every LTDD report

prepared by Fluor and therefore denies same. Fluor denies the remaining allegations in this

paragraph.

       280.    In response to Paragraph 280 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegation in this paragraph regarding

the effect of the LTDD rate on Fluor’s performance evaluation and award and therefore denies

same. Fluor denies the remaining allegations in this paragraph.

       281.    In response to Paragraph 281 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       282.    In response to Paragraph 282 of the SAC, Fluor admits only that through

Modification 60, Task Order 0005 was converted from a cost-plus-award-fee task order to a cost-

plus-fixed-fee task order, retroactive to the beginning of Option Year 2, July 1, 2012, and thus

                                                 53
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 54 of 85




Fluor no longer made reports to the AFEB. Fluor further states that it lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph

and therefore denies same.

        283.   In response to Paragraph 283 of the SAC, Fluor only admits that it made

presentations to the AFEB. All remaining allegations in this paragraph not specifically admitted

are denied.

        284.   In response to Paragraph 284 of the SAC, Fluor admits only that the quoted

language appears in Fluor’s AFEB presentation for the January 1, 2011 to June 30, 2011 time

period. Fluor denies the remaining allegations in this paragraph.

        285.   In response to Paragraph 285 of the SAC, Fluor admits the allegations in this

paragraph.

        286.   In response to Paragraph 286 of the SAC, Fluor admits that Fluor’s AFEB

presentation for the January 1, 2012 to June 30, 2012 period states that LTDDs “averaged 0.05%

of the property book dollar value.” Fluor denies the remaining allegations in this paragraph.

        287.   In response to Paragraph 287 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

        288.   In response to Paragraph 288 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

        289.   In response to Paragraph 289 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same.

                                                 54
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201        Page 55 of 85




       290.    In response to Paragraph 290 of the SAC, Fluor denies the allegations in this

paragraph.

       291.    In response to Paragraph 291 of the SAC, Fluor denies the allegations in this

paragraph.

       292.    In response to Paragraph 292 of the SAC, Fluor denies the allegations in this

paragraph.

       293.    In response to Paragraph 293 of the SAC, Fluor states that the allegation in this

paragraph regarding materiality constitutes a legal conclusion to which no response is required.

To the extent a response is required, Fluor denies the allegation. Fluor further denies that it made

false representations. Fluor further states that this paragraph refers to unidentified “written

decisions” of “the AFEBs.” Without greater specificity regarding the referenced documents, Fluor

lacks knowledge or information sufficient to form a belief as to the truth of such allegations and

therefore denies same.

       294.    In response to Paragraph 294 of the SAC, Fluor admits only that the Task Order

0005 PWS provides that Fluor “shall manage and operate a customer service help desk to initiate

services/repairs and replacements” and that the PWS separates service orders into three categories:

Emergency Service Orders; Urgent Service Orders; and Routine Service Orders. Fluor denies the

remaining allegations in this paragraph.

       295.    In response to Paragraph 295 of the SAC, Fluor admits only that Technical Exhibit

H to the Task Order 0005 PWS sets out a “Performance Standard” for service orders that includes

a response time. Fluor further denies the allegations in this paragraph regarding the Materials

Management Plan and otherwise denies the allegations in this paragraph.




                                                55
    6:13-cv-02428-TMC          Date Filed 07/10/20     Entry Number 201         Page 56 of 85




       296.    In response to Paragraph 296 of the SAC, Fluor admits only that Technical Exhibit

H to the Task Order 0005 PWS provides that Fluor “shall respond within 2 hours 100% of the

time” for emergency service orders. The remaining allegations in this paragraph characterize

Fluor’s contractual obligations and therefore constitute legal conclusions to which no response is

required. To the extent a response is required, Fluor denies the allegations.

       297.    In response to Paragraph 297 of the SAC, Fluor admits only that Technical Exhibit

H to the Task Order 0005 PWS provides that Fluor “shall respond within 24 hours 100% of the

time” for urgent service orders and “repairs shall be completed within 72 hours 75% of the time.”

The remaining allegations in this paragraph characterize Fluor’s contractual obligations and

therefore constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations.

       298.    In response to Paragraph 298 of the SAC, Fluor admits only that Technical Exhibit

H to the Task Order 0005 PWS provides that Fluor “shall respond within 72 hours 100% of the

time” for routine service orders and “repairs shall be completed within 14 days 75% of the time.”

The remaining allegations in this paragraph characterize Fluor’s contractual obligations and

therefore constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations.

       299.    In response to Paragraph 299 of the SAC, Fluor states that this paragraph refers to

unidentified reports submitted by Fluor to the government. Without greater specificity regarding

the referenced documents, Fluor lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph and therefore denies the allegations regarding such

reports. Fluor denies the remaining allegations in this paragraph.




                                                56
    6:13-cv-02428-TMC            Date Filed 07/10/20    Entry Number 201        Page 57 of 85




       300.    In response to Paragraph 300 of the SAC, Fluor denies the allegations in this

paragraph.

       a.      In response to Paragraph 300(a) of the SAC, Fluor denies the allegation of

knowingly and fraudulent misreporting and concealment of evidence. Fluor further denies the

remaining allegations in this paragraph.

       b.      In response to Paragraph 300(b) of the SAC, Fluor denies the allegation of

knowingly and fraudulent misreporting and concealment of evidence. Fluor further states that this

paragraph refers to an unidentified 2011 email. Without greater specificity as to the referenced

document, Fluor lacks knowledge or information sufficient to form a belief as to the truth of the

allegations regarding such email and therefore denies same. Fluor further denies the remaining

allegations in this paragraph.

       c.      In response to Paragraph 300(c) of the SAC, Fluor denies the allegation of

knowingly and fraudulent misreporting and concealment of evidence. Fluor further denies the

remaining allegations in this paragraph.

       d.      In response to Paragraph 300(d) of the SAC, Fluor denies the allegation of

knowingly and fraudulent misreporting and concealment of evidence. Fluor further denies the

remaining allegations in this paragraph.

       301.    In response to Paragraph 301 of the SAC, Fluor states that this paragraph refers to

unidentified “monthly compliance reports to the government” and “AFEB submissions.” Without

greater specificity regarding the referenced documents, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph and therefore denies

same. Further, Fluor specifically denies the allegation that it made false representations or that it

knew its representations were false.

                                                 57
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201        Page 58 of 85




       302.    In response to Paragraph 302 of the SAC, Fluor admits only that its AFEB

presentation for the July 7, 2009 to June 30, 2010 time period includes the percentages set forth in

this paragraph. Fluor denies the remaining allegations in this paragraph.

       303.    In response to Paragraph 303 of the SAC, Fluor admits only that its AFEB

presentation for the July 1, 2010 to December 31, 2010 time period includes the percentages set

forth in this paragraph. Fluor denies the remaining allegations in this paragraph.

       304.    In response to Paragraph 304 of the SAC, admits only that its AFEB presentation

for the January 1, 2011 to June 30, 2011 time period includes the percentages set forth in this

paragraph. Fluor denies the remaining allegations in this paragraph.

       305.    In response to Paragraph 305 of the SAC, Fluor admits only that its AFEB

presentation for the July 1, 2011 to December 31, 2011 time period includes the percentages set

forth in this paragraph. Fluor denies the remaining allegations in this paragraph.

       306.    In response to Paragraph 306 of the SAC, admits only that its AFEB presentation

for the January 1, 2012 to June 30, 2012 time period includes the percentages set forth in this

paragraph. Fluor denies the remaining allegations in this paragraph.

       307.    In response to Paragraph 307 of the SAC, Fluor denies the allegations in this

paragraph.

       308.    In response to Paragraph 308 of the SAC, Fluor denies the allegations in this

paragraph.

       a.      In response to Paragraph 308(a) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, and

therefore denies same.




                                                58
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 59 of 85




        b.      In response to Paragraph 308(b) of the SAC, Fluor denies the allegations in this

paragraph.

        309.    In response to Paragraph 309 of the SAC, Fluor denies the allegations in this

paragraph.

        310.    In response to Paragraph 310 of the SAC, Fluor states that the allegation in this

paragraph regarding materiality is a question of law to which no response is required. To the extent

a response is required, Fluor denies the allegation. Fluor specifically denies the allegation that it

made false representations and misrepresentations.          Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and therefore

denies same.

        311.    In response to Paragraph 311 of the SAC, Fluor states that the allegations in this

paragraph regarding what Fluor is “required” to do constitute legal conclusions to which no

response is required. To the extent a response is required, Fluor denies the allegations. Fluor

further states that it lacks knowledge or information sufficient to form a belief as to the truth of the

allegations regarding what information the AFEB considers an important factor when determining

a contractor’s award fee. Fluor specifically denies the allegation that it fraudulently or grossly

underreported the number of recordable incidents or that it collected award fees that it did not

deserve. Fluor further denies the remaining allegations in this paragraph.

        312.    In response to Paragraph 312 of the SAC, Fluor admits that in Fluor’s July 7, 2009

to June 30, 2010 AFEB Report under Task Order 0005, Fluor reported a TCIR of less than .26 in

every month, below the industry standard of 6.2. Fluor denies the remaining allegations in this

paragraph, including that it “claimed” anything.




                                                  59
    6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201         Page 60 of 85




       313.    In response to Paragraph 313 of the SAC, Fluor admits that in its July 1, 2010 to

December 31, 2010 AFEB Report under Task Order 0005, Fluor reported a TCIR of less than .20

in every month, which it referred to as 23 times below the industry standard. Fluor denies the

remaining allegations in this paragraph, including that it “claimed” anything.

       314.    In response to Paragraph 314 of the SAC, admits that in its January 1, 2011 to June

30, 2011 AFEB Report under Task Order 0005, Fluor reported a TCIR of 0.19, which it referred

to as 23 times below the industry standard. Fluor denies the remaining allegations in this

paragraph, including that it “claimed” anything.

       315.    In response to Paragraph 315 of the SAC, Fluor admits that in its July 1, 2011 to

December 31, 2011 AFEB Report under Task Order 0005, Fluor reported a TCIR of 0.19, which

it referred to as 25 times below the industry standard. Fluor denies the remaining allegations in

this paragraph, including that it “claimed” anything.

       316.    In response to Paragraph 316 of the SAC, Fluor admits that in its January 1, 2012

to June 30, 2012 AFEB Report under Task Order 0005, Fluor reported a TCIR of 0.19, which it

referred to as 25 times below the industry standard. Fluor denies the remaining allegations in this

paragraph, including that it “claimed” anything.

       317.    In response to Paragraph 317 of the SAC, Fluor denies the allegations in this

paragraph.

       318.    In response to Paragraph 318 of the SAC, Fluor states that the allegation in this

paragraph regarding materiality is a question of law to which no response is required. To the extent

a response is required, Fluor denies the allegation. Fluor lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in this paragraph regarding the “AFEB’s

determination” for the January 1, 2012 to June 30, 2012 time period. Further, Fluor specifically

                                                60
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201         Page 61 of 85




denies the allegation that it made false representations and misrepresentations and further denies

the remaining allegations in this paragraph.

        319.   In response to Paragraph 319 of the SAC, Fluor admits that its AFEB briefings

discussed cost control efforts and cost savings. Fluor lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in this paragraph and therefore denies

same.

        320.   In response to Paragraph 320 of the SAC, Fluor admits that it discussed Cost

Avoidance Measures in AFEB presentations. Fluor further admits that in its AFEB presentation

for the July 1, 2010 to December 31, 2010 time period, it stated that it had submitted 47 CAMs for

over $16.7 million and in its AFEB presentation for the January 1, 2012 to June 30, 2012 time

period, Fluor stated that it had identified 67 CAMs for $46.9 million in proposed cost savings.

Fluor denies the remaining allegations in this paragraph.

        321.   In response to Paragraph 321 of the SAC, Fluor denies the allegations in this

paragraph.

        322.   In response to Paragraph 322 of the SAC, Fluor denies the allegations in this

paragraph.

        323.   In response to Paragraph 323 of the SAC, Fluor denies the allegations in this

paragraph.

        324.   In response to Paragraph 324 of the SAC, Fluor denies that this chart is accurate.

Fluor further states that it lacks knowledge or information sufficient to form a belief as to the truth

of the information in the AFEB Members column of the chart and therefore denies that the

information in that column is accurate.




                                                  61
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 62 of 85




        325.    In response to Paragraph 325 of the SAC, Fluor denies the allegation in this

paragraph.

        326.    In response to Paragraph 326 of the SAC, Fluor denies the allegations in this

paragraph.

        327.    In response to Paragraph 327 of the SAC, Fluor admits the allegations in this

paragraph.

        328.    In response to Paragraph 328 of the SAC, Fluor denies the allegation in this

paragraph.

        329.    In response to Paragraph 329 of the SAC, Fluor admits that Paul Gentry was a Fluor

Deputy Project Manager for Site Management and Construction, and that James Davis was a Fluor

Operations Manager. Fluor further admits that Relator Dillard served in Fluor’s Materials

Management Group. Fluor lacks information or knowledge sufficient to form a belief as to the

truth of the remaining allegations in this paragraph, which, upon information and belief, refer to a

specific recorded conversation between Relator Dillard, Paul Gentry, and James Davis. Fluor

therefore denies same.

        330.    In response to Paragraph 330 of the SAC, Fluor denies the allegations in this

paragraph.

        331.    In response to Paragraph 331 of the SAC, Fluor admits only that in late 2011,

Relator Dillard and his supervisor, Jarrold Reeves, then-Director of Fluor’s Materials Management

Group, were instructed to implement a reduction in force. Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and therefore

denies same.




                                                  62
    6:13-cv-02428-TMC          Date Filed 07/10/20        Entry Number 201       Page 63 of 85




       332.    In response to Paragraph 332 of the SAC, Fluor admits only that a reduction in

force was planned for the Materials Management Group and that such reduction in force was later

halted. Fluor specifically denies the allegations in this paragraph regarding the basis for halting

the reduction of force and the allegation that the employees retained were unnecessary to the

mission and served solely to falsely pad Fluor’s bills to the United States. Fluor lacks knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph and therefore denies same.

       333.    In response to Paragraph 333 of the SAC, Fluor admits only that Carla Greene

worked for Fluor’s procurement operations at Camp Phoenix, Afghanistan. Fluor further responds

that, on information and belief, Greene was initially set to be part of a reduction in force, but was

later ordered to return to her duties. Fluor lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph relating to Relator Dillard’s conversation

with Keith Whelan and therefore denies same. All remaining allegations in this paragraph not

specifically admitted are denied.

       334.    In response to Paragraph 334 of the SAC, Fluor admits that in mid-2015, Relator

Dillard and his direct supervisors, Jarrold Reeves, were tasked by Preston Howard, the Country

Chief of Staff, and Scott Roesler, Fluor Project Controls Theater Manager, to begin planning a

reduction in force for the Materials Management Group. Fluor further admits that at this time, the

LOGCAP IV contract was coming to a close and Fluor anticipated a re-compete of the contract.

Fluor lacks knowledge or information sufficient to form a belief as to the truth of the allegations

regarding concerns of Howard and Reeves and therefore denies same. All remaining allegations

in this paragraph not specifically admitted are denied.




                                                 63
    6:13-cv-02428-TMC            Date Filed 07/10/20   Entry Number 201       Page 64 of 85




       335.    In response to Paragraph 335 of the SAC, Fluor admits only that a reduction in

force was implemented in late 2015 and that Mark O’Neill served as Fluor’s Country Manager.

Fluor specifically denies the allegation in this paragraph that it enjoyed fraudulently increased

revenue. Fluor lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in this paragraph and therefore denies same.

       336.    In response to Paragraph 336 of the SAC, Fluor denies the allegations this

paragraph.

       337.    In response to Paragraph 337 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph regarding Relator

Dillard’s estimates and determinations and therefore denies same. Fluor denies the remaining

allegations in this paragraph.

       338.    In response to Paragraph 338 of the SAC, Fluor denies the allegations in this

paragraph.

       339.    In response to Paragraph 339 of the SAC, Fluor denies the allegations in this

paragraph.

       340.    In response to Paragraph 340 of the SAC, Fluor denies the allegations in this

paragraph.

       341.    In response to Paragraph 341 of the SAC, Fluor denies the allegations in this

paragraph.

       342.    In response to Paragraph 342 of the SAC, Fluor denies the allegations in this

paragraph.

       343.    In response to Paragraph 343 of the SAC, Fluor denies the allegations in this

paragraph.

                                                64
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201        Page 65 of 85




       344.    In response to Paragraph 344 of the SAC, Fluor admits that certain Fluor employees

underwent annual “fit-for-duty” physical exams in Dubai, United Arab Emirates, and that Fluor

subcontracted for the performance of such exams. Fluor further admits that Fluor employees were

housed at a hotel in Dubai for their “fit-for-duty” exams. Fluor further states that the allegations

in this paragraph regarding Fluor’s alleged violation of legal obligations are legal conclusions to

which no response is required. To the extent a respond is required, Fluor denies those allegations.

All remaining allegations in this paragraph not specifically admitted are denied.

       345.    In response to Paragraph 345 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       346.    In response to Paragraph 346 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       347.    In response to Paragraph 347 of the SAC, Fluor admits that when it began

performance under Task Order 0005 to the LOGCAP IV contract, it instituted an annual “fit-for-

duty” program. All remaining allegations in this paragraph not specifically admitted are denied.

       348.    In response to Paragraph 348 of the SAC, Fluor states that this paragraph reflects

legal conclusions regarding regulatory requirements to which no response is required. To the

extent a response is required, Fluor denies those allegations. Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph regarding the

interpretations of KBR and DynCorp and therefore denies same. All remaining allegations in this

paragraph not specifically admitted are denied.




                                                  65
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 66 of 85




       349.    In response to Paragraph 349 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

Relator Dillard’s conversation with Jeff Uribe and therefore denies same. Fluor denies the

remaining allegations in this paragraph.

       350.    In response to Paragraph 350 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       351.    In response to Paragraph 351 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, which,

upon information and belief, appear to refer to a specific recorded conversation between Relator

Dillard and Country Health, Safety, and Environmental Manager Peter Provost. Fluor therefore

denies same. Further, Fluor specifically denies the allegation that Fluor’s “fit-for-duty” policy was

unnecessary, unauthorized, and not billable, and further specifically denies the allegation that Fluor

was afraid to tell the Army that it had been performing and billing for comprehensive “fit-for-

duty” exams.    Fluor denies the remaining allegations in this paragraph.

       352.    In response to Paragraph 352 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, which,

upon information and belief, appear to refer to a specific recorded conversation between Relator

Dillard and Country Health, Safety, and Environmental Manager Peter Provost. Fluor therefore

denies same.

       353.    In response to Paragraph 353 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph, which,

upon information and belief, appear to refer to a specific recorded conversation between Relator

                                                 66
    6:13-cv-02428-TMC            Date Filed 07/10/20    Entry Number 201         Page 67 of 85




Dillard and Country Health, Safety, and Environmental Manager Peter Provost. Fluor therefore

denies same.

       354.    In response to Paragraph 354 of the SAC, Fluor denies the allegations in this

paragraph.

       355.    In response to Paragraph 355 of the SAC, Fluor states that allegations of illegality

and fraudulent conduct in this paragraph are legal conclusions to which no response is required.

To the extent a response is required, Fluor denies the allegations. Fluor denies the remaining

allegations in this paragraph.

       356.    In response to Paragraph 356 of the SAC, Fluor admits only that LOGCAP IV,

Task Order 0005, was a logistics services contract. Fluor further states that the allegation in this

paragraph regarding the scope of Fluor’s contractual duties reflects a legal conclusion to which no

response is required. To the extent a response is required, Fluor denies the allegations. Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

this paragraph and therefore denies same

       357.    In response to Paragraph 357 of the SAC, Fluor admits that Relator Dillard served

as Deputy Director of Fluor’s Materials Management Group.               Fluor lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph

and therefore denies same.

       358.    In response to Paragraph 358 of the SAC, Fluor admits only that it maintained an

Authorized Stockage List of certain supplies and material, which could be replenished. All

remaining allegations in this paragraph not specifically admitted are denied.




                                                 67
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201        Page 68 of 85




          359.   In response to Paragraph 359 of the SAC, Fluor states that the allegations in this

paragraph constitute legal conclusions to which no response is required. To the extent a response

is required, Fluor denies the allegations.

          360.   In response to Paragraph 360 of the SAC, Fluor admits only that it employed an

IBM system known as Maximo for inventory management. The allegations in this paragraph

regarding what Fluor was “charged with” under the LOGCAP IV contract and the FAR constitute

legal conclusions to which no response is required. To the extent a response is required, Fluor

denies the allegations.    All remaining allegations in this paragraph not specifically admitted are

denied.

          361.   In response to Paragraph 361 of the SAC, Fluor denies the allegations in this

paragraph.

          362.   In response to Paragraph 362 of the SAC, Fluor states that this paragraph refers to

a 2012 “TAT Report.” Without greater specificity as to the referenced document, Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph and therefore denies same. Fluor further specifically denies the remaining allegations

in this paragraph.

          363.   In response to Paragraph 363 of the SAC, Fluor states that this paragraph refers to

2012 “TAT Report.” Without greater specificity as to the referenced document, Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph and therefore denies same. Fluor further states that the allegations in this paragraph

regarding what was required of Fluor reflects legal conclusions to which no response is required.

To the extent a response is required, Fluor denies the allegations. Fluor further specifically denies

the remaining allegations in this paragraph.

                                                 68
    6:13-cv-02428-TMC            Date Filed 07/10/20    Entry Number 201         Page 69 of 85




       364.    In response to Paragraph 364 of the SAC, Fluor states that this paragraph refers to

a “TAT Report.” Without greater specificity as to the referenced document, Fluor lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same. Fluor further states that the allegations in this paragraph regarding what

was required of Fluor reflects legal conclusions to which no response is required. To the extent a

response is required, Fluor denies the allegations. Fluor further specifically denies the remaining

allegations in this paragraph.

       365.    In response to Paragraph 365 of the SAC, Fluor denies the allegations in this

paragraph.

       366.    In response to Paragraph 366 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

a specific email from Fluor’s Construction Superintendent Kenneth Connor and therefore denies

same. Fluor denies the remaining allegations in this paragraph.

       367.    In response to Paragraph 367 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

a specific email from Fluor’s Construction Superintendent Kenneth Connor and therefore denies

same. Fluor denies the remaining allegations in this paragraph.

       368.    In response to Paragraph 368 of the SAC, Fluor states that this paragraph refers to

email correspondence. Without greater specificity regarding the referenced documents, Fluor

lacks knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph regarding such document. Fluor further states that this paragraph reflects conclusions

of law to which no response is required. To the extent a response is required, Fluor denies the

allegations. Fluor further denies all remaining allegations in this paragraph.

                                                 69
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201         Page 70 of 85




       369.    In response to Paragraph 369 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       370.    In response to Paragraph 370 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph regarding

Relator Dillard’s communication with Justin Jones and therefore denies same. Fluor denies the

remaining allegations in this paragraph.

       371.    In response to Paragraph 371 of the SAC, Fluor denies the allegations in this

paragraph.

       372.    In response to Paragraph 372 of the SAC, Fluor denies the allegations in this

paragraph.

       373.    In response to Paragraph 373 of the SAC, Fluor admits only that in or around

December 2015, Fluor was preparing a Project Planning Estimate (“PPE”) for DoD regarding the

relocation of Fluor’s Theater Distribution Center. Fluor lacks knowledge or information sufficient

to form a belief as to the truth of whether Relator Dillard attended the meeting and therefore denies

that allegation. All remaining allegations in this paragraph not specifically admitted are denied.

       374.    In response to Paragraph 374 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph

and therefore denies same.

       375.    In response to Paragraph 375 of the SAC, Fluor states that it lacks information or

knowledge sufficient to form a belief as to the truth of allegations regarding statements made by

Theater Distribution Center Manager Juan Jones and therefore denies same. Fluor denies the

remaining allegations in this paragraph.

                                                 70
    6:13-cv-02428-TMC            Date Filed 07/10/20    Entry Number 201        Page 71 of 85




       376.    In response to Paragraph 376 of the SAC, Fluor denies the allegations in this

paragraph. Fluor further states that it lacks knowledge or information sufficient to form a belief as

to the truth of allegations regarding Juan Jones’ statements and Relator Dillard’s knowledge and

therefore denies same. Fluor denies the remaining allegations in this paragraph.

       377.    In response to Paragraph 377 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       378.    In response to Paragraph 378 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of allegations in this paragraph regarding

Relator Dillard’s actions and therefore denies same. Fluor denies the remaining allegations in this

paragraph.

       379.    In response to Paragraph 379 of the SAC, Fluor denies the allegations in this

paragraph.

       380.    In response to Paragraph 380 of the SAC, Fluor admits only that Relator Dillard

had communications with Fluor. Fluor lacks knowledge or information sufficient to form a belief

as to the truth of allegations in this paragraph regarding Relator Dillard’s understanding or the

“foundation on installation” process and therefore denies same. Fluor denies the remaining

allegations in this paragraph.

       381.    In response to Paragraph 381 of the SAC, Fluor denies the allegations in this

paragraph.

       382.    In response to Paragraph 382 of the SAC, Fluor denies the allegations in this

paragraph.




                                                 71
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201          Page 72 of 85




        383.    In response to Paragraph 383 of the SAC, Fluor admits only that certain promotions

or raises would have resulted in increases to Relator Shepherd’s and Relator Rude’s pay and

benefits, but specifically deny that Relator Shepard or Relator Rude was denied any deserved

promotions or raises. Fluor lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in this paragraph and therefore denies same.

        384.    In response to Paragraph 384 of the SAC, Fluor states that the allegations in this

paragraph regarding “violation of the LOGCAP Contract and the Controlling Plan” and potential

False Claims Act liability constitute legal conclusions to which no response is required. To the

extent a response is required, Fluor denies the allegations. Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in this paragraph and therefore

denies same.

        385.    In response to Paragraph 385 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        386.    In response to Paragraph 386 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        387.    In response to Paragraph 387 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

        388.    In response to Paragraph 388 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

                                                  72
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201        Page 73 of 85




       389.    In response to Paragraph 389 of the SAC, Fluor denies that it certified to the

government false compliance and performance numbers. Fluor further states that the allegation in

this paragraph regarding False Claims Act liability constitutes a conclusion of law to which no

response is required. To the extent a response is required, Fluor denies the allegation. Fluor lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in this

paragraph and therefore denies same.

       390.    In response to Paragraph 390 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       391.    In response to Paragraph 391 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       392.    In response to Paragraph 392 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       393.    In response to Paragraph 393 of the SAC, Fluor admits that Relators Shepherd and

Rude did not receive promotions, but denies that they had earned such promotions. Fluor denies

the remaining allegations in this paragraph.

       394.    In response to Paragraph 394 of the SAC, Fluor lacks knowledge or information

sufficient to form a belief as to the truth of the allegations in this paragraph regarding Relator

Shepherd’s brief to Country Manager Steve Whitcomb. Fluor specifically denies that it charged

the government for unauthorized work, failed to keep accurate inventories in Maximo, submitted




                                                73
    6:13-cv-02428-TMC          Date Filed 07/10/20       Entry Number 201         Page 74 of 85




false reports to the government related to inventory tracking or losses, or failed to use Maximo for

proper purposes. All remaining allegations in this paragraph not specifically admitted are denied.

       395.    In response to Paragraph 395 of the SAC, Fluor admits only that Relator Shepherd

was not transferred to a Project Management position, but specifically denies the allegations of

retaliatory conduct and violation of Fluor’s employment policies. Fluor lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this paragraph

and therefore denies same.

       396.    In response to Paragraph 396 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph concerning

Relator Rude’s communication with the unidentified manager of Fluor’s Government Contract

Management group and therefor denies same. Fluor specifically denies the allegations regarding

Fluor not complying with LOGCAP requirements or Fluor’s Material Management Plan and

Desktop Guide, failing to properly track and manage government property, and failing to use

Maximo for proper purposes. Fluor further denies that it committed fraud against the government.

All remaining allegations in this paragraph not specifically admitted are denied.

       397.    In response to Paragraph 397 of the SAC, Fluor admits only that Relator Rude

reported certain information to Justin Jones, a Fluor compliance manager. Fluor further states that

it lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in this paragraph and therefore denies same.

       398.    In response to Paragraph 398 of the SAC, Fluor states it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same. Fluor further states that it denies that it was looking for an opportunity to

move Relators Shepherd and Rude or that there were active efforts to find an excuse to fire them.

                                                  74
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201       Page 75 of 85




       399.    In response to Paragraph 399 of the SAC, Fluor admits that Relator Rude ceased to

be employed by Fluor in July 2014, but specifically denies that any employment action was

retaliatory or in violation of Fluor’s employment policies. Fluor further admits, upon information

and belief, that from early 2011 through his termination in July 2014, Relator Rude was not

promoted and did not receive a raise, but specifically deny that Relator Rude’s failure to receive

promotions or raises was retaliatory or in violation of Fluor’s employment policies. All remaining

allegations in this paragraph not specifically admitted are denied.

       400.    In response to Paragraph 400 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       a.      In response to Paragraph 400(a) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       b.      In response to Paragraph 400(b) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       c.      In response to Paragraph 400(c) of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       401.    In response to Paragraph 401 of the SAC, Fluor admits that Fluor terminated

Relator Shepherd’s employment in July 2015, but specifically denies that such termination was

retaliatory or in violation of Fluor’s employment policies. Fluor further admits, upon information

and belief, that from early 2011 through his termination in July 2015, Relator Shepherd was not

                                                75
    6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201         Page 76 of 85




promoted and did not receive a raise, but specifically denies that Relator Shepherd’s failure to

receive promotions or raises was retaliatory or in violation of Fluor’s employment policies. All

remaining allegations in this paragraph not specifically admitted are denied.

       402.    In response to Paragraph 402 of the SAC, Fluor admits only that Relator Shepherd

was terminated, but specifically denies that such termination was retaliatory or in violation of

Fluor’s employment policies. Fluor lacks knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in this paragraph and therefore denies same.

       403.    In response to Paragraph 403 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.     Fluor specifically denies that Relator Shepherd’s termination was

retaliatory or in violation of Fluor’s employment policies. Fluor further denies that it was engaged

in fraudulent conduct.

       404.    In response to Paragraph 404 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.

       405.    In response to Paragraph 405 of the SAC, Fluor admits that Relator Shepherd,

Relator Rude, Relator Dillard, Relator Mackey, Jeff Nix, and David Payne ceased to be employed

by Fluor. Fluor specifically denies that it terminated Payne; further responding, Fluor states that

Payne resigned. Fluor further specifically denies the allegations of retaliation and violation of

Fluor’s employment policies. All remaining allegations in this paragraph not specifically admitted

are denied.

       406.    In response to Paragraph 406 of the SAC, Fluor denies the allegations in this

paragraph.

                                                76
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201       Page 77 of 85




          407.   In response to Paragraph 407 of the SAC, Fluor expressly incorporates by reference

its responses to the allegations contained in Paragraphs 1-406 of the SAC as if set forth verbatim

herein.

          408.   In response to Paragraph 408 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          409.   In response to Paragraph 409 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          410.   In response to Paragraph 410 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          411.   In response to Paragraph 411 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          412.   In response to Paragraph 412 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          413.   In response to Paragraph 413 of the SAC, Fluor states that it lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in this paragraph and

therefore denies same.




                                                 77
    6:13-cv-02428-TMC          Date Filed 07/10/20      Entry Number 201       Page 78 of 85




          414.   In response to Paragraph 414 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          415.   In response to Paragraph 415 of the SAC, Fluor expressly incorporates by reference

its responses to the allegations contained in Paragraphs 1-414 of the SAC as if set forth verbatim

herein.

          416.   In response to Paragraph 416 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          417.   In response to Paragraph 417 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          418.   In response to Paragraph 418 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          419.   In response to Paragraph 419 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.

          420.   In response to Paragraph 420 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.




                                                 78
     6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201         Page 79 of 85




        421.    In response to Paragraph 421 of the SAC, Fluor states that the allegations in this

paragraph reflect legal conclusions to which no response is required. To the extent a response is

required, Fluor denies the allegations.2

                                      PRAYER FOR RELIEF

        Fluor denies all relief sought in Relators’ WHEREFORE clause and demands strict proof

of Relators’ entitlement thereto.

                     FLUOR’S AFFIRMATIVE AND OTHER DEFENSES

        Fluor expressly incorporates by reference its responses to the allegations set forth in

Paragraphs 1-421 of the SAC as if set forth verbatim herein and further sets forth the affirmative

defenses below. By pleading the following as affirmative defenses, Fluor does not concede that it

bears the burden to establish the factual bases therefor and does not intend to shift the burden of

proof under applicable law or otherwise to relieve Relators of any burden to establish the elements

of their prima facie case.

                                           FIRST DEFENSE

        1.      For the reasons stated in Fluor’s Motion to Dismiss, the SAC fails to state a claim

upon which relief can be granted and fails to plead its allegations with particularity.

                                       SECOND DEFENSE

        2.      Fluor is not legally responsible for acts or omissions allegedly undertaken by

employees, subcontractors, and others to the extent that those acts or omissions prove to have been

undertaken outside the scope of employment or authority, as criminal acts, in violation of legal




2
       Fluor does not respond to Paragraphs 422-426 because the Court dismissed Relators’
Contract Disputes Act claim. See Order at 14 (Feb. 28, 2020) [Dkt. 176].
                                              79
     6:13-cv-02428-TMC         Date Filed 07/10/20      Entry Number 201        Page 80 of 85




obligations arising from applicable contracts and task orders, in secret, and/or without the

knowledge of persons having legally sufficient levels of responsibility or authority within Fluor.

                                       THIRD DEFENSE

           3.   The prayer for damages seeks to impose an excessive fine within the meaning of

the Excessive Fines Clause of the Eighth Amendment to the United States Constitution.

                                      FOURTH DEFENSE

           4.   Relators’ claims are barred, in whole or in part, by the applicable statute of

limitations.

                                        FIFTH DEFENSE

           5.   The retaliation claims of Relators Shepherd and Rude are barred because Relators

Shepherd and Rude failed to allege that they engaged in any protected activity under the False

Claims Act, that Fluor knew that Relators had engaged in alleged protected activity, or that Fluor

discriminated against Relators because they engaged in alleged protected activity.

                                       SIXTH DEFENSE

           6.   The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because the conduct about which Relators complain was based on a reasonable factor other

than Relators’ alleged protected activity and was based upon legitimate, non-retaliatory business

reasons.

                                     SEVENTH DEFENSE

           7.   The retaliation claims of Relators Shepherd and Rude retaliation claim are barred,

in whole or in part, because Fluor had in place and enforced at all times policies prohibiting

retaliation.




                                                 80
     6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201       Page 81 of 85




                                       EIGHTH DEFENSE

        8.      The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Fluor took reasonable care to prevent and correct promptly any retaliatory behavior.

                                        NINTH DEFENSE

        9.      The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Relators unreasonably failed to take advantage of any preventative or corrective

opportunities provided by Defendants or to otherwise avoid harm.

                                         TENTH DEFENSE

        10.     To the extent that any person retaliated against Relators, Fluor is not vicariously

liable for such actions because any such actions would have been contrary to Fluor’s good faith

efforts to comply with all applicable anti-retaliation laws and statutes.

                                      ELEVENTH DEFENSE

        11.     The retaliation claims of Relators Shepherd and Rude fails, in whole or in part,

because all employment practices made the subject of this action were job-related for the position

and consistent with business necessity. No protected activity of Relators was a determinative or

motivating factor in any employment actions taken with respect to Relators by Fluor. Alternatively,

if the Court were to determine that Relators’ protected activity was a determinative or motivating

factor in any employment actions taken with respect to Relators by Fluor, then Fluor asserts that it

would have taken the same action in the absence of the impermissible determinative or motivating

factor; thus, Relators’ claims are barred in whole or in part.




                                                  81
     6:13-cv-02428-TMC         Date Filed 07/10/20       Entry Number 201           Page 82 of 85




                                      TWELFTH DEFENSE

        12.     At all times relevant to Relators’ claims, Fluor’s actions were lawful and conducted

in accordance with all state and federal laws and regulations.             Fluor invokes the defenses,

protections, and limitations of the False Claims Act.

                                    THIRTEENTH DEFENSE

        13.     The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Fluor’s legitimate, non-discriminatory reasons for not terminating them were not

pretext to retaliate against them based on some alleged protected activity. Furthermore, Relators’

retaliation claims are barred, in whole or in part, because Relators cannot establish that Fluor would

not have terminated them but for their alleged protected activity.

                                    FOURTEENTH DEFENSE

        14.     The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Relators were at-will employees and were subject to termination at Fluor’s discretion

at any time for any reason, so long as it was not a statutory violation.

                                      FIFTEENTH DEFENSE

        15.     The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Fluor acted reasonably and in good faith at all material times herein based on all

relevant facts and circumstances known by Fluor.

                                     SIXTEENTH DEFENSE

        16.     The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because all actions taken by Fluor concerning Relators were for legitimate, non-retaliatory

business reasons, and were not intentionally devised or operated to contravene any provisions of

any law.

                                                  82
     6:13-cv-02428-TMC           Date Filed 07/10/20      Entry Number 201         Page 83 of 85




                                     SEVENTEETH DEFENSE

        17.       The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Fluor did not ratify or otherwise aid, abet, incite, or coerce unlawful conduct, if any.

                                     EIGHTEENTH DEFENSE

        18.       Fluor asserts the defense of election of remedies as to Relators’ retaliation claims.

                                     NINETEENTH DEFENSE

        19.       The retaliation claims of Relators Shepherd and Rude are barred, or their recovery

should otherwise be offset, by the after-acquired evidence doctrine.

                                      TWENTIETH DEFENSE

        20.       The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Relators’ alleged damages are speculative, uncertain, and hypothetical.

                                    TWENTY-FIRST DEFENSE

        21.       As to the retaliation claims of Relators Shepherd and Rude, to the extent any

injuries or losses allegedly suffered by Relators were caused by Relators themselves, Fluor asserts

such a defense.

                                   TWENTY-SECOND DEFENSE

        22.       The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Relators have suffered no damages. Alternatively, Relators have failed to mitigate

their damages, if any.

                                    TWENTY-THIRD DEFENSE

        23.       The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, by applicable limitations, laches, waiver, estoppel, and/or unclean hands.




                                                   83
    6:13-cv-02428-TMC          Date Filed 07/10/20     Entry Number 201        Page 84 of 85




                                 TWENTY-FOURTH DEFENSE

          24.    The retaliation claims of Relators Shepherd and Rude are barred, in whole or in

part, because Relators, by their conduct, have waived the matters asserted as claims herein and are

estopped from asserting those claims.

                          RESERVATION OF FURTHER DEFENSES

          Fluor hereby gives notice that it may rely upon other applicable affirmative defenses of

which it becomes aware during discovery in this case and hereby reserves the right to amend this

Answer to assert any such defenses.

          WHEREFORE, having fully answered Relators’ SAC, Fluor prays that the claims set forth

therein be dismissed in total, that this Court award Fluor its costs and attorneys’ fees incurred in

defending the claims in the SAC and that this Court grant such further relief as it deems just and

proper.



                                    [SIGNATURE PAGE FOLLOWS]




                                                 84
   6:13-cv-02428-TMC       Date Filed 07/10/20   Entry Number 201      Page 85 of 85




                                        Respectfully submitted,

                                        s/ Mark C. Moore
                                        Mark C. Moore (Fed. ID No. 4956)
                                        Konstantine P. Diamaduros (Fed. ID No. 12368)
                                        NEXSEN PRUET, LLC
                                        1230 Main Street, Suite 700
                                        Columbia, SC 29201
                                        Telephone: (803) 540-2146
                                        Facsimile: (803) 727-1458
                                        MMoore@nexsenpruet.com
                                        KDiamaduros@nexsenpruet.com

                                        Craig D. Margolis (admitted pro hac vice)
                                        Tirzah S. Lollar (admitted pro hac vice)
                                        Christian D. Sheehan (admitted pro hac vice)
                                        Arnold & Porter Kaye Scholer LLP
                                        601 Massachusetts Ave. NW
                                        Washington, D.C. 20001-3743
                                        Telephone: (202) 942-6127
                                        Facsimile: (202) 942-5999
                                        craig.margolis@arnoldporter.com
                                        tirzah.lollar@arnoldporter.com
                                        christian.sheehan@arnoldporter.com

                                        Attorneys for Defendants Fluor Corporation and
                                        Fluor Intercontinental, Inc.
July 10, 2020
Columbia, South Carolina




                                          85
